Exhibit 10.57

 

EXECUTION VERSION

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

dated as of August 18, 2014

 

between

 

EACH OF THE GRANTORS PARTY HERETO

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

SECTION 1.

DEFINITIONS; GRANT OF SECURITY

2

1.1

General Definitions

2

1.2

Definitions; Interpretation

8

 

 

 

SECTION 2.

GRANT OF SECURITY

9

2.1

Grant of Security

9

2.2

Certain Limited Exclusions

10

 

 

 

SECTION 3.

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

11

3.1

Security for Second Lien Obligations

11

3.2

Continuing Liability Under Collateral

11

 

 

 

SECTION 4.

CERTAIN PERFECTION REQUIREMENTS

11

4.1

Delivery Requirements

11

4.2

Control Requirements

12

4.3

Intellectual Property Recording Requirements

13

4.4

Other Actions

13

4.5

Timing and Notice

14

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

14

5.1

Grantor Information and Status

15

5.2

Collateral Identification, Special Collateral

15

5.3

Ownership of Collateral and Absence of Other Liens

16

5.4

Status of Security Interest

17

5.5

Goods and Receivables

18

5.6

Pledged Equity Interests, Investment Related Property

18

5.7

Intellectual Property

19

 

 

 

SECTION 6.

COVENANTS AND AGREEMENTS

20

6.1

Grantor Information and Status

20

6.2

Collateral Identification; Special Collateral

21

6.3

Ownership of Collateral and Absence of Other Liens

21

6.4

Status of Security Interest

21

6.5

Goods and Receivables

22

6.6

Pledged Equity Interests, Investment Related Property

23

6.7

Intellectual Property

25

 

 

 

SECTION 7.

FURTHER ASSURANCES; ADDITIONAL GRANTORS

26

7.1

Further Assurances

26

7.2

Additional Grantors

27

 

 

 

SECTION 8.

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

27

8.1

Power of Attorney

27

8.2

No Duty on the Part of Collateral Agent or Secured Parties

29

 

 

 

SECTION 9.

REMEDIES

29

9.1

Generally

29

 

i

--------------------------------------------------------------------------------


 

9.2

Application of Proceeds

30

9.3

Sales on Credit

30

9.4

Investment Related Property

31

9.5

Grant of Intellectual Property License

31

9.6

Intellectual Property

31

9.7

Cash Proceeds; Deposit Accounts

33

 

 

SECTION 10.

COLLATERAL AGENT; INTERCREDITOR AGREEMENT

33

 

 

 

SECTION 11.

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

34

 

 

 

SECTION 12.

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

34

 

 

 

SECTION 13.

MISCELLANEOUS

34

 

 

 

SCHEDULES:

 

 

 

SCHEDULE 5.1 — GENERAL INFORMATION

 

 

 

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

 

 

 

SCHEDULE 5.4 — FINANCING STATEMENTS

 

 

 

SCHEDULE 5.6 — CONSENTS

 

 

 

EXHIBITS:

 

 

 

EXHIBIT A — PLEDGE SUPPLEMENT

 

 

 

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

 

 

EXHIBIT C — SECOND LIEN TRADEMARK SECURITY AGREEMENT

 

 

 

EXHIBIT D — SECOND LIEN PATENT SECURITY AGREEMENT

 

 

 

EXHIBIT E — SECOND LIEN COPYRIGHT SECURITY AGREEMENT

 

 

ii

--------------------------------------------------------------------------------


 

This SECOND LIEN PLEDGE AND SECURITY AGREEMENT, dated as of August 18, 2014 (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), between Alion Science and Technology Corporation, a
Delaware corporation (the “Borrower”), and each of the subsidiaries of the
Borrower party hereto from time to time, whether as an original signatory hereto
or as an Additional Grantor (as herein defined) (together with Borrower, each a
“Grantor”), and Wilmington Trust, National Association, as collateral agent for
the Secured Parties (as herein defined) (in such capacity as collateral agent,
together with its successors and permitted assigns, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Second Lien Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Second Lien Credit
Agreement”), by and among the Borrower, the other Grantors, the lenders and
agents party thereto from time to time and Wilmington Trust, National
Association, as administrative agent (in such capacity as administrative agent,
together with its successors and permitted assigns, the “Second Lien
Administrative Agent”);

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Revolving Credit Agreement”), by and among the Borrower,
the other Grantors, the lenders and agents party thereto from time to time and
Wells Fargo Bank, N.A., as administrative agent;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Second Lien Secured Parties (as defined in the Intercreditor Agreement
referred to herein) as set forth in the respective Second Lien Documents (as
defined in the Intercreditor Agreement referred to herein), each Grantor has
agreed to secure such Grantor’s obligations under the Second Lien Documents (as
defined in the Intercreditor Agreement) and such Grantor’s other Second Lien
Obligations as set forth herein;

 

WHEREAS, contemporaneously with the execution of this Agreement, each Grantor
has agreed to secure the First Lien Obligations (as defined in the Intercreditor
Agreement) by granting a security interest in substantially all of its assets to
the Collateral Agent for the benefit of the First Lien Secured Parties (as
defined in the Intercreditor Agreement) pursuant to the First Lien Security
Documents (as defined in the Intercreditor Agreement); and

 

WHEREAS, contemporaneously with the execution of this Agreement, each Grantor
has agreed to secure the Third Lien Obligations (as defined in the Intercreditor
Agreement) by granting a security interest in substantially all of its assets to
the Collateral Agent for the benefit of the Third Lien Secured Parties (as
defined in the Intercreditor Agreement) pursuant to the Third Lien Security
Documents (as defined in the Intercreditor Agreement).

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                         DEFINITIONS; GRANT OF SECURITY.

 

1.1                               General Definitions.  In this Agreement, the
following terms shall have the following meanings:

 

“Additional Grantor” shall have the meaning assigned in Section 7.2.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time in accordance with the terms of the Second Lien
Documents.

 

“Assignment of Claims Act” shall mean, collectively, the Assignment of Claims
Act of 1940, as amended, any applicable rules, regulations and interpretations
issued pursuant thereto, any amendments to any of the foregoing, and any similar
state and local statutes and regulations, if applicable.

 

“Borrower” shall have the meaning set forth in the recitals.

 

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

 

“Collateral” shall have the meaning assigned in Section 2.1, subject to the
limitations set forth in Section 2.2.

 

“Collateral Account” shall mean any account established by the Collateral Agent
for the purpose of holding proceeds of Collateral.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Control” shall mean:  (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to

 

2

--------------------------------------------------------------------------------


 

any “transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction), control within the meaning of Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in the jurisdiction
relevant to such transferable record.

 

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Copyright or otherwise
providing for a covenant not to sue for infringement or other violation of any
Copyright (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement referred to in Schedule 5.2(II) under the
heading “Copyright Licenses” (as such Schedule may be amended or supplemented
from time to time).

 

“Copyrights” shall mean all United States, and foreign copyrights, including but
not limited to copyrights in software, databases, designs (including but not
limited to industrial designs, Protected Designs within the meaning of 17 U.S.C.
1301 et. seq. and Community designs), and Mask Works (as defined under 17 U.S.C.
901 of the U.S. Copyright Act), whether registered or unregistered, as well as
all moral rights, reversionary interests, and termination rights, and, with
respect to any and all of the foregoing: (i) all registrations and applications
therefor including, without limitation, the registrations and applications
referred to in Schedule 5.2(II) under the heading “Copyrights” (as such Schedule
may be amended or supplemented from time to time), (ii) all extensions and
renewals thereof, (iii) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof and (iv) all Proceeds
of the foregoing, including, without limitation, license fees, royalties,
income, payments, claims, damages and proceeds of suit now or hereafter due
and/or payable with respect thereto.

 

“Disregarded Domestic Subsidiary” shall mean any direct or indirect Domestic
Subsidiary so long as such Domestic Subsidiary is a disregarded entity for
federal income tax purposes and has no material assets other than Equity
Interests of one or more Foreign Subsidiaries.

 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“DPT LLC Interests” shall mean the Borrower’s interests in Dynamic Power
Technologies, LLC, a Pennsylvania limited liability company.

 

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

 

“Federal Assignment of Claims Act” shall mean, collectively, the Assignment of
Claims Act of 1940, as amended, any applicable rules, regulations and
interpretations issued pursuant thereto, and any amendments to any of the
foregoing.

 

“Foreign Subsidiary” shall mean any Subsidiary that is (i) treated as a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code or (ii) a Subsidiary of any entity described in clause
(i).

 

3

--------------------------------------------------------------------------------


 

“Government Contract” shall mean any prime contract between the United States of
America or any department, agency or instrumentality of the United States of
America and a Grantor.

 

“Grantors” shall have the meaning set forth in the preamble.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret
Licenses, and the right to sue or otherwise recover for any past, present and
future infringement, dilution, misappropriation, or other violation or
impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income, payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

 

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit C, Exhibit D and Exhibit E, as
applicable.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of
August 18, 2014 among the Grantors, the Collateral Agent and the Secured Debt
Representatives (as defined therein) from time to time party thereto.

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

 

“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

 

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value.

 

“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any license right in or to any Patent or otherwise providing
for a covenant not to sue for infringement or other violation of any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement referred to in Schedule 5.2(II) under the heading
“Patent Licenses” (as such Schedule may be amended or supplemented from time to
time).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application referred to in Schedule 5.2(II) under the heading “Patents” (as such
Schedule may be amended or supplemented from time to time), (ii) all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all patentable inventions and improvements
thereto, (iv) the right to sue or otherwise recover for any past, present and
future infringement or other violation thereof, (v) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,

 

4

--------------------------------------------------------------------------------


 

payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean, subject to Section 2.2, all indebtedness for borrowed
money owed to such Grantor, whether or not evidenced by any Instrument,
including, without limitation, all indebtedness described on Schedule
5.2(I) under the heading “Pledged Debt” (as such Schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments, if any, evidencing such any of the foregoing, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

 

“Pledged Equity Interests” shall mean, subject to Section 2.2, all Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests and any other
participation or interests in any equity or profits of any business entity
including, without limitation, any trust and all management rights relating to
any entity whose Equity Interests are included as Pledged Equity Interests.

 

“Pledged LLC Interests” shall mean, subject to Section 2.2, all interests in any
limited liability company and each series thereof including, without limitation,
all limited liability company interests listed on Schedule 5.2(I) under the
heading “Pledged LLC Interests” (as such Schedule may be amended or supplemented
from time to time) and the certificates, if any, representing such limited
liability company interests and any interest of such Grantor on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and all rights as a member of the related limited
liability company.

 

“Pledged Partnership Interests” shall mean, subject to Section 2.2, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 5.2(I) under the heading “Pledged Partnership
Interests” (as such Schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.

 

“Pledged Stock” shall mean, subject to Section 2.2, all shares of capital stock
owned by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as such
Schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time

 

5

--------------------------------------------------------------------------------


 

received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

 

“Regulatory Exception” shall mean any action that could reasonably be expected
to result in a violation of any provision of federal, state, or local law or
regulation applicable to any Grantor or Subsidiary of a Grantor, any order,
writ, judgment, injunction or decree of any court or other Governmental
Authority binding on any Grantor or Subsidiary of a Grantor, or any contract
between a Grantor or Subsidiary of a Grantor with any Governmental Authority
(including any such agreement that limits sharing of any information) other than
any such contracts entered into for purposes of avoiding compliance with any
representation and warranty, covenant or other provision in this Agreement.  In
the event that a Government Contract contains restrictions on disclosure of
classified information (as that term is defined in the National Industrial
Security Program Operating Manual (DoD 5220.22-M)), information identified on a
DD Form 254, or a clause such as DFARS 252.204-7004, and such information is
required in order to complete the notices and assignment of such Government
Contract pursuant to the Federal Assignment of Claims Act and such Government
Contract requires government approval for release of the information by the
Grantor or a Subsidiary of Grantor outside of the Grantor or a Subsidiary of
Grantor, the Grantor or Subsidiary of Grantor will promptly undertake the
procedures set forth in the Government Contract, applicable government
regulation or guidance, or clause, to request the required government approval
for such disclosure.  In the event Collateral Agent or Grantor seeks to file a
Notice of Assignment and the Instrument of Assignment with the federal
government pursuant to the Assignment of Claims Act with respect to a Government
Contract, the Grantor agrees to cooperate with the Collateral Agent to submit
such Notice of Assignment and Instrument of Assignment to the federal
government.  If pursuant to Federal Acquisition Regulation (“FAR”) 52.232-23(c),
submission of such Notice of Assignment and Instrument of Assignment requires
the disclosure of classified information, the Grantor agrees to immediately seek
the authorization of the contracting officer with authority for

 

6

--------------------------------------------------------------------------------


 

the contract as set forth in FAR 52.232-23(c) in order to effect the filing of
such Notice of Assignment.

 

“Revolving Credit Agreement” shall have the meaning set forth in the recitals.

 

“Second Lien Administrative Agent” shall have the meaning set forth in the
recitals.

 

“Second Lien Credit Agreement” shall have the meaning set forth in the recitals.

 

“Second Lien Documents” shall mean the “Second Lien Documents” as defined in the
Intercreditor Agreement.

 

“Second Lien Event of Default” shall mean any event or condition that, under the
terms of any credit agreement, indenture or other agreement governing any
Series of Second Lien Debt (as defined in the Intercreditor Agreement) causes,
or permits holders of Second Lien Debt outstanding thereunder (with the giving
of notice or the lapse of time, or both, to the extent applicable) to cause, the
Second Lien Debt outstanding thereunder to become immediately due and payable.

 

“Second Lien Obligations” shall mean the “Second Lien Obligations” as defined in
the Intercreditor Agreement.

 

“Second Lien Security Documents” shall mean the “Second Lien Security Documents”
as defined in the Intercreditor Agreement.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

“Secured Parties” shall mean the “Second Lien Secured Parties” as defined in the
Intercreditor Agreement.

 

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Trademark or otherwise
providing for a covenant not to sue for infringement, dilution or other
violation of any Trademark or permitting co-existence with respect to a
Trademark (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement referred to in Schedule 5.2(II) under the
heading “Trademark Licenses” (as such Schedule may be amended or supplemented
from time to time).

 

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications referred to in
Schedule 5.2(II) under the heading “Trademarks”(as such Schedule may be amended
or supplemented from time to time), (ii) all extensions or renewals of any of
the foregoing, (iii) all of the goodwill of the business connected with the use
of and symbolized by any of the foregoing, (iv) the right to sue or otherwise
recover for any past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to the related goodwill,
(v) all Proceeds of the foregoing,

 

7

--------------------------------------------------------------------------------


 

including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit now or hereafter due and/or payable with
respect thereto, and (vi) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world.

 

“Trade Secrets” shall mean all trade secrets whether or not the foregoing has
been reduced to a writing or other tangible form, including all documents and
things embodying, incorporating, or referring in any way to the foregoing, and
with respect to any and all of the foregoing: (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof and (ii) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 5.2(II) under the heading “Trade Secret Licenses” (as such
Schedule may be amended or supplemented from time to time).

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“United States” shall mean the United States of America.

 

1.2                               Definitions; Interpretation.

 

(a)                                 In this Agreement, the following capitalized
terms shall have the meaning given to them in the UCC (and, if defined in more
than one Article of the UCC, shall have the meaning given in Article 9 thereof):
Account, Account Debtor, As-Extracted Collateral, Bank, Certificated Security,
Chattel Paper, Commercial Tort Claims, Commodity Account, Commodity Contract,
Commodity Intermediary, Consignee, Consignment, Consignor, Deposit Account,
Document, Entitlement Order, Electronic Chattel Paper, Equipment, Farm Products,
Fixtures, General Intangibles, Goods, Health-Care-Insurance
Receivable, Instrument, Inventory, Letter of Credit Right, Manufactured Home,
Money, Payment Intangible, Proceeds, Record, Securities Account, Securities
Intermediary, Security Certificate, Security Entitlement, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

 

(b)                                 All other capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Second Lien Credit Agreement or
the Intercreditor Agreement, as applicable.  The incorporation by reference of
terms defined in the Second Lien Credit Agreement or the Intercreditor
Agreement, as applicable, shall survive any termination of the Second Lien
Credit Agreement or the Intercreditor Agreement, as applicable, until this
Agreement is terminated as provided in Section 11 hereof.  Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference.  References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an

 

8

--------------------------------------------------------------------------------


 

Exhibit, as the case may be, hereof unless otherwise specifically provided. 
Unless the context requires otherwise, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other
document).  The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  The terms lease and license shall
include sub-lease and sub-license, as applicable.  If any conflict or
inconsistency exists between this Agreement and any of the Second Lien Documents
or the Intercreditor Agreement, the applicable Second Lien Document or the
Intercreditor Agreement, as applicable, shall govern.  All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.  This Agreement will
be construe without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it.  Consequently, each of
the parties acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable to
this Agreement.  The recitals to this Agreement are incorporated by reference
herein as if set forth fully herein.

 

SECTION 2.                         GRANT OF SECURITY.

 

2.1                               Grant of Security.  Each Grantor hereby grants
to the Collateral Agent, for the benefit of the Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in, to and under all personal property of such Grantor including, but
not limited to the following, in each case whether now or hereafter existing or
in which any Grantor now has or hereafter acquires an interest and wherever the
same may be located (all of which being hereinafter collectively referred to as
the “Collateral”):

 

(a)                                 Accounts;

 

(b)                                 Chattel Paper;

 

(c)                                  Documents;

 

(d)                                 General Intangibles;

 

(e)                                  Goods (including, without
limitation, Inventory and Equipment);

 

(f)                                   Instruments;

 

(g)                                  Insurance;

 

(h)                                 Intellectual Property;

 

(i)                                     Investment Related Property (including,
without limitation, Deposit Accounts);

 

9

--------------------------------------------------------------------------------


 

(j)                                    Letter of Credit Rights;

 

(k)                                 Money;

 

(l)                                     Receivables and Receivable Records;

 

(m)                             Commercial Tort Claims now or hereafter
described on Schedule 5.2

 

(n)                                 to the extent not otherwise included above,
all other personal property of any kind and all Collateral Records, Collateral
Support and Supporting Obligations relating to any of the foregoing; and

 

(o)                                 to the extent not otherwise included above,
all Proceeds, products, accessions, rents and profits of or in respect of any of
the foregoing.

 

2.2                               Certain Limited Exclusions.  Notwithstanding
anything herein or in any other Secured Debt Document to the contrary, in no
event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party, and any of its rights or interest thereunder, if
and to the extent that a security interest is prohibited by or in violation of
(i) any law, rule or regulation applicable to such Grantor, or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided, however,
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (i) or (ii) above; provided, further, that the
exclusions referred to in clause (a) of this Section 2.2 shall not include any
Proceeds of any such lease, license, contract or agreement; (b) in any of the
outstanding voting Equity Interests of a Foreign Subsidiary or a Disregarded
Domestic Subsidiary in excess of 65% of the voting power of all classes of
Equity Interests of such Foreign Subsidiary or Disregarded Domestic Subsidiary
entitled to vote; provided that immediately upon the amendment of the Internal
Revenue Code to allow the pledge of a greater percentage of the voting power of
Equity Interests in a Foreign Subsidiary or a Disregarded Domestic Subsidiary
without adverse tax consequences, the Collateral shall include, and the security
interest granted by each Grantor shall attach to, such greater percentage of
Equity Interests of each Foreign Subsidiary or Disregarded Domestic Subsidiary,
as applicable; (c) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; and (d) Equity
Interests in any joint venture or any entity that is not a Subsidiary, other
than proceeds thereof, but only to the extent that (x) the creation of a
security interest in such Equity Interests is prohibited or restricted by the
Organizational Documents of such entity or by any contractual restriction
contained in any agreement with third party holders of the other Equity
Interests in such entity which holders are not Affiliates of a Grantor (except
to the extent any such prohibition or restriction is deemed ineffective under
the UCC or other

 

10

--------------------------------------------------------------------------------


 

applicable law), in each case, in existence prior to the date hereof and (y) the
Grantors used their commercially reasonable efforts, and did not succeed, to
remove such prohibition or restriction.  Notwithstanding anything set forth in
this Agreement to the contrary, the Grantor shall not be required to register,
or disclose any information which would result in a Regulatory Exception,
provided that Grantor provide notice to Collateral Agent of any such
determination along with such additional information as the Collateral Agent may
reasonably request to verify to their satisfaction that such information is
subject to a Regulatory Exception.

 

SECTION 3.                         SECURITY FOR OBLIGATIONS; GRANTORS REMAIN
LIABLE.

 

3.1                               Security for Second Lien Obligations.  This
Agreement secures, and the Collateral is collateral security for, the prompt and
complete payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all Second Lien Obligations
(the “Secured Obligations”).

 

3.2                               Continuing Liability Under Collateral. 
Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any other
Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

SECTION 4.                         CERTAIN PERFECTION REQUIREMENTS

 

4.1                               Delivery Requirements.

 

(a)                                 With respect to any Certificated Securities
included in the Collateral, each Grantor shall deliver to the Collateral Agent
the Security Certificates evidencing such Certificated Securities duly indorsed
by an effective indorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
or in blank.  In addition, each Grantor shall cause any certificates evidencing
any Pledged Equity Interests, including, without limitation, any Pledged
Partnership Interests or Pledged LLC Interests, to be similarly delivered to the
Collateral Agent regardless of whether such Pledged Equity Interests constitute
Certificated Securities.

 

(b)                                 With respect to any Instruments or Tangible
Chattel Paper included in the Collateral, each Grantor shall deliver to the
Collateral Agent all such Instruments or Tangible Chattel Paper to the
Collateral Agent (or its agent) duly indorsed in blank; provided, however,

 

11

--------------------------------------------------------------------------------


 

that such delivery requirement shall not apply to (i) any Instruments or
Tangible Chattel Paper having a face amount of less than $25,000 individually or
$50,000 in the aggregate, (ii) Instruments processed as required by the
Revolving Credit Agreement and (iii) Instruments or Tangible Chattel Paper
located outside of the United States, the delivery of which to Collateral Agent
in the United States would result in adverse tax consequences to any Grantor.

 

4.2                               Control Requirements.

 

(a)                                 With respect to any Deposit Accounts,
Securities Accounts, Security Entitlements, Commodity Accounts and Commodity
Contracts included in the Collateral, each Grantor shall ensure that the
Collateral Agent (or its agent) has Control thereof; provided, however, that
such Control requirement shall not apply to any (i) Deposit Accounts, Securities
Accounts, Security Entitlements, Commodity Accounts and Commodity Contracts for
which the aggregate average monthly balance of all such accounts is less than
$500,000 or (ii) accounts specially and exclusively used for payroll, payroll
tax and other employee wage and benefit payments.  With respect to any
Securities Accounts or Securities Entitlements, such Control shall be
accomplished by the Grantor causing the Securities Intermediary maintaining such
Securities Account or Security Entitlement to enter into an agreement in form
and substance reasonably satisfactory to the Collateral Agent pursuant to which
the Securities Intermediary shall agree to comply with the Collateral Agent’s
(or its agent’s) Entitlement Orders without further consent by such Grantor. 
With respect to any Deposit Account, each Grantor shall cause the depositary
institution maintaining such account to enter into an agreement in form and
substance reasonably satisfactory to the Collateral Agent pursuant to which the
Bank shall agree to comply with the Collateral Agent’s (or its agent’s)
instructions with respect to disposition of funds in the Deposit Account without
further consent by such Grantor.  With respect to any Commodity Accounts or
Commodity Contracts each Grantor shall cause Control in favor of the Collateral
Agent (or its agent’s) in a manner reasonably acceptable to the Collateral
Agent.  Notwithstanding anything to the contrary in this Agreement or any other
Secured Debt Document, the Collateral Agent shall only issue Entitlement Orders
or instructions with respect to Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts upon the occurrence and
during the continuance of a Second Lien Event of Default.

 

(b)                                 With respect to any Uncertificated Security
included in the Collateral and issued by an issuer formed under the laws of the
United States or any political subdivision thereof (other than any
Uncertificated Securities credited to a Securities Account and the DPT LLC
Interests), each Grantor shall cause the issuer of such Uncertificated Security
to either (i) register the Collateral Agent as the registered owner thereof on
the books and records of the issuer or (ii) execute an agreement substantially
in the form of Exhibit B hereto (or such other agreement in form and substance
reasonably satisfactory to the Collateral Agent), pursuant to which such issuer
agrees to comply with the Collateral Agent’s instructions with respect to such
Uncertificated Security without further consent by such Grantor; provided,
however, that the Collateral Agent shall only issue instructions with respect to
such Uncertificated Security without the consent of such Grantor upon the
occurrence and during the continuance of a Second Lien Event of Default.

 

(c)                                  With respect to any Letter of Credit Rights
with respect to a letter of credit drawable for an amount of $50,000 or more and
included in the Collateral (other than any Letter of Credit Rights constituting
a Supporting Obligation for a Receivable in which the Collateral Agent has a
valid and perfected security interest), Grantor shall ensure that Collateral
Agent has Control thereof by obtaining the written consent of each issuer of
each related letter of credit to the assignment of the proceeds of such letter
of credit to the Collateral Agent; provided,

 

12

--------------------------------------------------------------------------------


 

however, that the Collateral Agent shall only issue instructions with respect to
such Letter of Credit Rights without the consent of such Grantor upon the
occurrence and during the continuance of a Second Lien Event of Default.

 

(d)                                 With respect to any Electronic Chattel Paper
or “transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction) included in the Collateral, Grantor shall ensure that the
Collateral Agent has Control thereof; provided, however, that such Control
requirement shall not apply to any Electronic Chattel Paper or transferable
record having a face amount of less than $25,000 individually or $50,000 in the
aggregate.

 

4.3                               Intellectual Property Recording Requirements.

 

(a)                                 In the case of any Collateral (whether now
owned or hereafter acquired) consisting of issued U.S. Patents and applications
therefor, each Grantor that is an owner or assignee of such U.S. Patent or
application shall within 30 days of acquisition thereof execute and deliver to
the Collateral Agent a Second Lien Patent Security Agreement in substantially
the form of Exhibit D hereto (or a supplement thereto) covering all such Patents
in appropriate form for recordation with the U.S. Patent and Trademark Office
with respect to the security interest of the Collateral Agent.

 

(b)                                 In the case of any Collateral (whether now
owned or hereafter acquired) consisting of registered U.S. Trademarks and
applications therefor, each Grantor that is an owner, assignee or applicant of
such U.S. Trademark shall within 30 days of acquisition thereof execute and
deliver to the Collateral Agent a Second Lien Trademark Security Agreement in
substantially the form of Exhibit C hereto (or a supplement thereto) covering
all such Trademarks in appropriate form for recordation with the U.S. Patent and
Trademark Office with respect to the security interest of the Collateral Agent.

 

(c)                                  In the case of any Collateral (whether now
owned or hereafter acquired) consisting of registered U.S. Copyrights and
exclusive Copyright Licenses in respect of registered U.S. Copyrights for which
any Grantor is the licensee, each Grantor that is an owner of such U.S.
Copyright or licensee of such exclusive Copyright License shall within 30 days
of acquisition thereof execute and deliver to the Collateral Agent a Second Lien
Copyright Security Agreement in substantially the form of Exhibit E hereto (or a
supplement thereto) covering all such Copyrights and exclusive Copyright
Licenses in appropriate form for recordation with the U.S. Copyright Office with
respect to the security interest of the Collateral Agent.

 

4.4                               Other Actions.

 

(a)                                 If any issuer of any Pledged Equity Interest
is organized under a jurisdiction outside of the United States, upon the request
of Collateral Agent each Grantor shall take such additional actions, including,
without limitation, causing the issuer to register the pledge on its books and
records or making such filings or recordings, in each case as may be necessary
or advisable under the laws of such issuer’s jurisdiction to ensure the
validity, perfection and priority of the security interest of the Collateral
Agent.

 

(b)                                 With respect to any Pledged Partnership
Interests and Pledged LLC Interests included in the Collateral (other than the
DPT LLC Interests), if the Grantors own less

 

13

--------------------------------------------------------------------------------


 

than 100% of the Equity Interests in any issuer of such Pledged Partnership
Interests or Pledged LLC Interests, Grantors shall use their commercially
reasonable efforts to obtain the consent of each other holder of partnership
interest or limited liability company interests in such issuer to the security
interest of the Collateral Agent hereunder and following and during the
continuance of a Second Lien Event of Default, the transfer of such Pledged
Partnership Interests and Pledged LLC Interests to the Collateral Agent or its
designee, and to the substitution of the Collateral Agent or its designee as a
partner or member with all the rights and powers related thereto.  Each Grantor
consents to the grant by each other Grantor of a Lien in all Investment Related
Property to the Collateral Agent and without limiting the generality of the
foregoing consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest to the Collateral Agent or its designee following and
during the continuance of a Second Lien Event of Default and to the substitution
of the Collateral Agent or its designee as a partner in any partnership or as a
member in any limited liability company with all the rights and powers related
thereto.

 

(c)                                  With respect to any Goods in excess of
$25,000 individually or $50,000 in the aggregate, which is covered by a
certificate of title under a statute of any jurisdiction under the law of which
indication of a security interest on such certificate is required as a condition
of perfection thereof, upon the reasonable request of the Collateral Agent, such
Grantor shall (A) provide information with respect to any such Goods,
(B) execute and file with the registrar of motor vehicles or other appropriate
authority in such jurisdiction an application or other document requesting the
notation or other indication of the security interest created hereunder on such
certificate of title, and (C) deliver to the Collateral Agent copies of all such
applications or other documents filed during such calendar quarter and copies of
all such certificates of title issued during such calendar quarter indicating
the security interest created hereunder in the items of Goods covered thereby.

 

4.5                               Timing and Notice.  With respect to any
Collateral in existence on the Closing Date, each Grantor shall comply with the
requirements of Section 4 on the date hereof and, with respect to any Collateral
hereafter owned or acquired, such Grantor shall comply with such requirements
within 30 days of Grantor acquiring rights therein.  Each Grantor shall within
30 days of acquisition inform the Collateral Agent of its acquisition of any
Collateral for which any action is required by Section 4 hereof (including, for
the avoidance of doubt, within 30 days from the filing of any applications for,
or the issuance or registration of, any Patents, Copyrights or Trademarks). 
Notwithstanding the foregoing, (i) each Grantor shall have 30 days from the
Closing Date to provide the Collateral Agent (or its agent, in the case of any
Deposit Accounts) with Control over any Investment Accounts in existence as of
the Closing Date, which period may be extended by the Collateral Agent in its
sole discretion and (ii) each Grantor shall have 30 days from the opening of any
Investment Account after the Closing Date or from the acquisition of any
Investment Account after the Closing Date, as applicable, to provide the
Collateral Agent (or its agent, in the case of any Deposit Accounts) with
Control over any such Investment Accounts, in each case which period may be
extended by the Collateral Agent in its sole discretion.

 

SECTION 5.                         REPRESENTATIONS AND WARRANTIES.

 

Each Grantor hereby represents and warrants, on the Closing Date and on the date
of each extension of credit under a Second Lien Document, that:

 

14

--------------------------------------------------------------------------------


 

5.1                               Grantor Information and Status.

 

(a)                                 Schedule 5.1(A) (as such Schedule may be
amended or supplemented from time to time) sets forth under the appropriate
headings: (1) the full legal name of such Grantor, (2) the type of organization
of such Grantor, (3) the jurisdiction of organization of such Grantor, (4) its
organizational identification number, if any, and (5) the jurisdiction where the
chief executive office or its sole place of business is located, and Schedule
5.1(B) (as such Schedule may be amended or supplemented from time to time) sets
forth under the appropriate heading, all trade names or other names under which
such Grantor currently conducts business;

 

(b)                                 except as provided on Schedule 5.1(C), it
has not changed its name, jurisdiction of organization, chief executive office
or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) and has not done
business under any other name, in each case, within the past five years;

 

(c)                                  it has not within the last five years
become bound (whether as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person as the debtor (and such
Grantor was not a party thereto), which has not heretofore been terminated other
than the agreements identified on Schedule 5.1(D) hereof (as such Schedule may
be amended or supplemented from time to time);

 

(d)                                 such Grantor has been duly organized and is
validly existing as an entity of the type as set forth opposite such Grantor’s
name on Schedule 5.1(A) solely under the laws of the jurisdiction as set forth
opposite such Grantor’s name on Schedule 5.1(A) and remains duly existing as
such.  Such Grantor has not filed any certificates of dissolution or
liquidation, any certificates of domestication, transfer or continuance in any
other jurisdiction; and

 

(e)                                  no Grantor is a “transmitting utility” (as
defined in Section 9-102(a)(80) of the UCC).

 

5.2                               Collateral Identification, Special Collateral.

 

(a)                                 Schedule 5.2 (as such Schedule may be
amended or supplemented from time to time) sets forth as of the date of such
Schedule under the appropriate headings all of such Grantor’s: (1) equity
interests in another limited liability company, general partnership, limited
partnership, limited liability partnership or other partnership, and all shares
of capital stock owned by such Grantor, (2) all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness for
borrowed money having an aggregate value or face amount in excess of $25,000,
including all intercompany notes with another Grantors or any of its
subsidiaries, (3) Securities Accounts other than any Securities Accounts holding
assets with a market value of less than $10,000 individually or $25,000 in the
aggregate, (4) Deposit Accounts other than any Deposit Accounts holding less
than $10,000 individually or $25,000 in the aggregate, (5) Commodity Contracts
and Commodity Accounts, (6) United States registrations and issuances of and
applications for Patents, Trademarks, and Copyrights owned by each Grantor,
(7) Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses, in each case other than licenses or grants of Intellectual Property
entered into in the ordinary course of business and “shrink wrap,” “click
through” or similar license agreements accompanying commercially available
computer software, (8) Commercial Tort Claims other than any Commercial Tort
Claims having a value of less than $10,000 individually and $25,000

 

15

--------------------------------------------------------------------------------


 

in the aggregate, (9) Letter of Credit Rights for letters of credit other than
any Letters of Credit Rights worth less than $10,000 individually or $25,000 in
the aggregate, and (10) the name and address of any warehouseman, bailee or
other third party in possession of any Inventory, Equipment and other tangible
personal property other than any Inventory, Equipment or other tangible personal
property having a value less than $25,000 individually or $50,000 in the
aggregate.  Within 45 days of the end of each calendar year, each Grantor shall
provide Collateral Agent with a supplement of such Schedule (if necessary) so
such schedule is accurate in all material respects as of the last day of such
calendar year;

 

(b)                                 none of the Collateral constitutes, or is
the Proceeds of, (1) Farm Products, (2) As-Extracted Collateral,
(3) Manufactured Homes, (4) Health-Care-Insurance Receivables; (5) timber to be
cut, or (6) aircraft, aircraft engines, satellites, ships or railroad rolling
stock.  No material portion of the collateral consists of motor vehicles or
other goods subject to a certificate of title statute of any jurisdiction of the
United States;

 

(c)                                  all information supplied in writing by any
Grantor to a Secured Party with respect to any of the Collateral (in each case
taken as a whole with respect to any particular Collateral) is accurate and
complete in all material respects; provided, however, that information
concerning the counter party to any Patent Licenses, Trademark Licenses, Trade
Secret Licenses and Copyright Licenses is, to the knowledge of such Grantor,
accurate and complete in all material respects;

 

(d)                                 not more than 10% of the value of all
personal property included in the Collateral is located in any country other
than the United States; and

 

(e)                                  no Excluded Asset is material to the
business of such Grantor.

 

5.3                               Ownership of Collateral and Absence of Other
Liens.

 

(a)                                 it owns the Collateral purported to be owned
by it or otherwise has the rights it purports to have in each item of Collateral
(assuming that any licensor that is the counter party to any Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses has all rights
necessary to grant such license) and, as to all Collateral whether now existing
or hereafter acquired, developed or created (including by way of lease or
license), will continue to own or have such rights in each item of the
Collateral (except as otherwise permitted by the Second Lien Documents)
(assuming that any licensor that is the counter party to any Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses has all rights
necessary to grant such license, and limited to the term of such license), in
each case free and clear of any and all Liens, rights or claims of all other
Persons (other than the rights of any licensor that is the counter party to any
Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses), including, without limitation, liens arising as a result of such
Grantor becoming bound (as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person other than any Permitted
Liens; and

 

(b)                                 other than any financing statements filed in
favor of the Collateral Agent, no effective financing statement, fixture filing
or other instrument similar in effect under any applicable law covering all or
any part of the Collateral is on file in any filing or recording office except
for (x) financing statements for which duly authorized proper termination
statements have been delivered to the Collateral Agent for filing and
(y) financing statements filed in connection with Permitted Liens.  Other than
the Collateral Agent (or its permitted agent) and any automatic

 

16

--------------------------------------------------------------------------------


 

control in favor of a Bank, Securities Intermediary or Commodity Intermediary
maintaining a Deposit Account, Securities Account or Commodity Contract, no
Person that is a “secured party” (as defined in the UCC) is in Control of any
Collateral.

 

5.4                               Status of Security Interest.

 

(a)                                 upon the filing of financing statements
naming each Grantor as “debtor” and the Collateral Agent as “secured party” and
describing the Collateral in the filing offices set forth opposite such
Grantor’s name on Schedule 5.4 hereof (as such Schedule may be amended or
supplemented from time to time), the security interest of the Collateral Agent
in all Collateral that can be perfected by the filing of a financing statement
under the Uniform Commercial Code as in effect in the jurisdiction of such
Grantor’s formation will constitute a valid, perfected, Second Priority Lien
with respect to such Collateral.  Each agreement purporting to give the
Collateral Agent (or its agent) Control over any Collateral that complies with
the requirements of the UCC with respect to Control is effective to establish
the Collateral Agent’s (or its agent’s) Control of the Collateral subject
thereto;

 

(b)                                 to the extent perfection or priority of the
security interest therein is not subject to Article 9 of the UCC, upon proper
recordation of the security interests granted hereunder in Patents, Trademarks,
and Copyrights constituting Collateral registered in the United States in the
applicable intellectual property registries of the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, and
payment of applicable fees, the security interests granted to the Collateral
Agent hereunder in such Patents, Trademarks, and Copyrights constituting
Collateral registered in the United States shall constitute valid, perfected,
Second Priority Liens;

 

(c)                                  no authorization, consent, approval or
other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other Person is required for either (i) the pledge or
grant by any Grantor of the Liens purported to be created in favor of the
Collateral Agent hereunder or (ii) the exercise by the Collateral Agent of any
rights or remedies in respect of any Collateral in the United States (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by Section 4.4(c),
Section 5.4(a) or Section 5.4(b), (B) with respect to the ability of the
Collateral Agent to obtain direct payment from a Governmental Authority,
compliance with the Assignment of Claims Act, (C) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities and (D) with respect to
the Collateral Agent’s ability to transfer Pledged Equity Interests in any
Person that has a United States facility security clearance after the occurrence
of an event of default, such reports, filings, authorizations or consents to,
from or of the United States government as may be required for the United States
government to examine whether any foreign ownership control or influence (FOCI)
exists, within the meaning of such term as used in the NISPOM;

 

(d)                                 to the extent permitted by the Federal
Assignment of Claims Act, the payments due to a Grantor under each Government
Contract can be assigned to the Collateral Agent by complying with the
provisions of the Federal Assignment of Claims Act; and

 

(e)                                  each Grantor is in compliance with its
obligations under Section 4 hereof.

 

17

--------------------------------------------------------------------------------


 

5.5                               Goods and Receivables.

 

(a)                                 each Receivable (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is
enforceable in accordance with its terms except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws,
(iii) is not subject to any credits, rights of recoupment, setoffs, defenses,
taxes, counterclaims (except with respect to refunds, returns and allowances in
the ordinary course of business and except as permitted by the Revolving Credit
Agreement) and (iv) is in compliance in all material respects with all
applicable laws, whether federal, state, local or foreign; and

 

(b)                                 no Goods now or hereafter produced by any
Grantor and included in the Collateral have been or will be produced in
violation of the requirements of the Fair Labor Standards Act, as amended, or
the rules and regulations promulgated thereunder.

 

5.6                               Pledged Equity Interests, Investment Related
Property.

 

(a)                                 it is the record and beneficial owner of the
Pledged Equity Interests free of all Liens, rights or claims of other Persons
other than Permitted Liens (including Liens securing First Lien Obligations,
Second Lien Obligations and Third Lien Obligations) and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests;

 

(b)                                 except as set forth on Schedule 5.6, no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary or advisable in connection with the creation,
perfection or Second Priority status of the security interest of the Collateral
Agent in any Pledged Equity Interests or the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof except such as have been obtained;

 

(c)                                  all of the Pledged LLC Interests (other
than the DPT LLC Interests) and Pledged Partnership Interests are or represent
interests that by their terms provide that they are securities governed by the
uniform commercial code of an applicable jurisdiction; and

 

(d)                                 Grantor has caused each partnership or
limited liability company that is a Subsidiary of such Grantor and has issued
Pledged Equity Interests to amend its partnership agreement or limited liability
company agreement to include the following provision:  “Notwithstanding any
other provision of this agreement, in the event that a Second Lien Event of
Default (as defined in the Second Lien Pledge and Security Agreement dated as of
August 18, 2014 among Alion Science and Technology Corporation, the subsidiaries
of Alion Science and Technology Corporation from time to time party thereto and
Wilmington Trust, National Association, as collateral agent thereunder (together
with its successors and assigns, the “Collateral Agent”)) shall have occurred
and be continuing and the Collateral Agent shall exercise any of its rights and
remedies with respect to equity interests in the company, then each
[member][partner] hereby irrevocably consents to the transfer of any equity
interest and all related management and other rights in the company to the
Collateral Agent or any designee of the Collateral Agent.  The Collateral Agent
is a third party beneficiary of this provision and this provision cannot be
amended or repealed without the consent of the Collateral Agent until the

 

18

--------------------------------------------------------------------------------


 

Discharge of Second Lien Obligations (as defined in the Intercreditor Agreement
referred to in such Second Lien Pledge and Security Agreement).”

 

5.7                               Intellectual Property.

 

(a)                                 it is the sole and exclusive owner of the
entire right, title, and interest in and to all Intellectual Property of such
Grantor that is listed on Schedule 5.2(II) (as such Schedule may be amended or
supplemented from time to time), and owns or (assuming that any licensor that is
the counterparty to any Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses has all rights necessary to grant such license,
and limited to the term of such license) has the valid right to use, all
Material Intellectual Property, free and clear of all Liens, claims and
licenses, except for Permitted Liens, licenses in the ordinary course of
business, the licenses set forth on Schedule 5.2(II) (as such Schedule may be
amended or supplemented from time to time) and restrictions where such use would
otherwise be a Regulatory Exception;

 

(b)                                 all Material Intellectual Property owned by
such Grantor is subsisting and has not been adjudged invalid or unenforceable,
in whole or in part, nor, in the case of Patents, is any of the Intellectual
Property the subject of a reexamination proceeding, and with respect to Patents,
Copyrights and Trademarks owned by such Grantor for which registration has been
obtained by it or an application is pending and, which in Grantor’s reasonable
business judgment, has decided to maintain in subsistence, has performed all
acts and has paid all renewal, maintenance, and other fees and taxes required to
maintain each and every such registration and application of Copyrights, Patents
and Trademarks of such Grantor constituting Material Intellectual Property in
full force and effect;

 

(c)                                  no holding, decision, ruling, or judgment
adversely affecting the validity, enforceability or scope of any Material
Intellectual Property of a Grantor or a Grantor’s right to own or use such
Material Intellectual Property has been rendered in any action or proceeding
before any court or administrative authority challenging the validity,
enforceability, or scope of, or such Grantor’s right to register, own or use,
any Material Intellectual Property of such Grantor, and to such Grantor’s
knowledge no such action or proceeding is pending or threatened;

 

(d)                                 all registrations, issuances and
applications for Copyrights, Patents and Trademarks of such Grantor are standing
in the name of such Grantor, and none of the Trademarks, Patents, Copyrights or
Trade Secrets owned by such Grantor that constitute Material Intellectual
Property has been exclusively licensed by such Grantor to any third party,
except as disclosed in Schedule 5.2(II) (as such Schedule may be amended or
supplemented from time to time), and all exclusive Copyright Licenses
constituting Material Intellectual Property in respect of registered Copyrights
have been properly recorded in the U.S. Copyright Office or, where appropriate,
any foreign counterpart, except that (A) computer software and other Trade
Secrets may be withheld from said registration where: (i) in Grantor’s
reasonable business judgment, such item should be protected as a Trade Secret;
and (ii) Grantor promptly discloses said decision in writing to Collateral
Agent, and (B) no registration is required if it would be a Regulatory
Exception;

 

(e)                                  all Copyrights owned by such Grantor that
constitute Material Intellectual Property have been registered with the United
States Copyright Office or, where appropriate, any foreign counterpart except
that Copyrights in computer software and other Trade Secrets have not been
registered where: (i) in Grantor’s reasonable business judgment, such item

 

19

--------------------------------------------------------------------------------


 

should be protected as a Trade Secret; or (ii) such registration would create a
Regulatory Exception;

 

(f)                                   such Grantor has not made a previous
assignment, sale, transfer of ownership rights, exclusive license, or similar
arrangement constituting a present or future assignment, sale, transfer of
ownership rights, exclusive license or similar arrangement of any Material
Intellectual Property that has not been terminated or released, other than in
connection with Material Intellectual Property developed under a Government
Contract;

 

(g)                                  such Grantor has been using appropriate
statutory notice of registration in connection with its use of registered
Trademarks and proper marking practices in connection with its use of Patents,
and appropriate notice of copyright in connection with the publication of
Copyrights that in each case constitute Material Intellectual Property;

 

(h)                                 such Grantor has taken commercially
reasonable steps to protect the confidentiality of its Trade Secrets
constituting Material Intellectual Property;

 

(i)                                     such Grantor has in place contractual
obligations regarding the nature and quality of all products sold and all
services rendered under or in connection with all Trademarks Licenses in which
such Grantor is the licensor;

 

(j)                                    no claim has been made in writing that
remains unresolved that the use of any Material Intellectual Property owned by
such Grantor infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person, and no written demand that such Grantor
enter into a license or co-existence agreement has been made but not resolved;

 

(k)                                 to such Grantor’s knowledge, no Person is
infringing, misappropriating, diluting or otherwise violating any rights in any
Material Intellectual Property owned by such Grantor; and

 

(l)                                     no settlement or consents, covenants not
to sue, co-existence agreements, non-assertion assurances, or releases have been
entered into by such Grantor or bind such Grantor in a manner that is reasonably
likely to materially and adversely affect such Grantor’s rights to own, license
or use any Material Intellectual Property as currently used in its business.

 

SECTION 6.                         COVENANTS AND AGREEMENTS.

 

Each Grantor hereby covenants and agrees that:

 

6.1                               Grantor Information and Status.

 

(a)                                 Without limiting any prohibitions or
restrictions on mergers or other transactions set forth in the Second Lien
Documents, it shall not change such Grantor’s name, corporate structure by
merger, consolidation or change in jurisdiction of organization, sole place of
business if it is not a registered organization (as defined in the UCC) (or
principal residence if such Grantor is a natural person), chief executive office
or organizational identification number, or establish any trade names, unless it
shall have (a) notified the Collateral Agent in writing at least 10 days prior
to any such change or establishment, identifying such new proposed name,
corporate structure, sole place of business (or principal residence if such
Grantor is a natural person), chief executive office, jurisdiction of
organization or trade name and providing such

 

20

--------------------------------------------------------------------------------


 

other information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same priority of the Collateral Agent’s
security interest in the Collateral granted or intended to be granted and agreed
to hereby, which in the case of any merger or other change in corporate
structure shall include, without limitation, executing and delivering to the
Collateral Agent a completed Pledge Supplement together with all Supplements to
Schedules thereto, upon completion of such merger or other change in corporate
structure confirming the grant of the security interest hereunder.

 

6.2                               Collateral Identification; Special Collateral.

 

(a)                                 in the event that it hereafter acquires any
Collateral of a type described in Section 5.2(b) hereof, it shall promptly
notify the Collateral Agent thereof in writing and take such actions and execute
such documents and make such filings all at Grantor’s expense as the Collateral
Agent may reasonably request in order to ensure that the Collateral Agent has a
valid, perfected, Second Priority Lien in such Collateral.  Notwithstanding the
foregoing, no Grantor shall be required to notify the Collateral Agent or take
any such action unless such Collateral is of a material value or is material to
such Grantor’s business.

 

(b)                                 in the event that it hereafter acquires or
has any Commercial Tort Claim in excess of $100,000 individually or $250,000 in
the aggregate it shall deliver to the Collateral Agent a completed Pledge
Supplement together with all Supplements to Schedules thereto, identifying such
new Commercial Tort Claims.

 

6.3                               Ownership of Collateral and Absence of Other
Liens.

 

(a)                                 except for the security interest created by
this Agreement, it shall not create or suffer to exist any Lien upon or with
respect to any of the Collateral, other than Permitted Liens, and such Grantor
shall defend the Collateral against all Persons (other than the holder of a
Permitted Lien) at any time claiming any interest therein;

 

(b)                                 upon such Grantor or any officer of such
Grantor obtaining knowledge thereof, it shall promptly notify the Collateral
Agent in writing of any event that is reasonably likely to have a Material
Adverse Effect on the value of the Collateral or any material portion thereof,
the ability of any Grantor or the Collateral Agent to dispose of the Collateral
or any material portion thereof, or the rights and remedies of the Collateral
Agent in relation thereto, including, without limitation, the levy of any legal
process against the Collateral or any material portion thereof;  and

 

(c)                                  it shall not sell, transfer or assign (by
operation of law or otherwise) or exclusively license to another Person any
Collateral except as otherwise permitted by the Second Lien Documents.

 

6.4                               Status of Security Interest.

 

(a)                                 Subject to the limitations set forth in
subsection (b) of this Section 6.4, each Grantor shall maintain the security
interest of the Collateral Agent hereunder in all Collateral as valid,
perfected, Second Priority Liens.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, no Grantor
shall be required to take any action to perfect any Collateral that can only be
perfected by (i) Control, (ii) foreign filings (including foreign filings with
respect to Intellectual Property) or (iii) filings with registrars of motor
vehicles or similar governmental authorities with respect to goods covered by a
certificate of title, in each case for clauses (i) and (iii) except as and to
the extent specified in Section 4 hereof.

 

6.5                               Goods and Receivables.

 

(a)                                 it shall not deliver any Document evidencing
any Equipment and Inventory to any Person other than the issuer of such Document
to claim the Goods evidenced therefor or the Collateral Agent;

 

(b)                                 if any Equipment or Inventory in excess of
$100,000 individually or $250,000 in the aggregate is in possession or control
of any warehouseman, bailee or other third party (other than a Consignee under a
Consignment for which such Grantor is the Consignor), each Grantor shall join
with the Collateral Agent in notifying the third party of the Collateral Agent’s
security interest and obtaining an acknowledgment from the third party that it
is holding the Equipment and Inventory for the benefit of the Collateral Agent
and will permit the Collateral Agent to have access to Equipment or Inventory
for purposes of inspecting such Collateral or, following the occurrence and
during the continuance of a Second Lien Event of Default, to remove same from
such premises if the Collateral Agent so elects; and with respect to any Goods
in excess of $100,000 individually or $250,000 in the aggregate subject to a
Consignment for which such Grantor is the Consignor, Grantor shall file
appropriate financing statements against the Consignee and take such other
action as may be necessary to ensure that the Grantor has a valid, perfected,
Second Priority Lien in such Goods;

 

(c)                                  it shall keep and maintain at its own cost
and expense satisfactory and complete records of its Receivables, including, but
not limited to, the originals of all documentation with respect to all such
Receivables and records of all payments received and all credits granted on the
Receivables, all merchandise returned and all other dealings therewith;

 

(d)                                 other than in the ordinary course of
business (i) it shall not amend, modify, terminate or waive any provision of any
Receivable it owns in any manner which could reasonably be expected to have a
material adverse effect on the value of such Receivable; (ii) following and
during the continuation of a Second Lien Event of Default, such Grantor shall
not (w) grant any extension or renewal of the time of payment of any of its
Receivables, (x) compromise or settle any dispute, claim or legal proceeding
with respect to any of its Receivables for less than the total unpaid balance
thereof, (y) release, wholly or partially, any Person liable for the payment
thereof, or (z) allow any credit or discount thereon; and

 

(e)                                  the Collateral Agent shall have the right
at any time to notify, or require any Grantor to notify, any Account Debtor of
the Collateral Agent’s security interest in the Receivables and any Supporting
Obligation and, in addition, at any time following the occurrence and during the
continuation of a Second Lien Event of Default, the Collateral Agent may: 
(i) direct the Account Debtors under any Receivables to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent (or its agent); (ii) notify, or require any Grantor to notify,
each Person maintaining a lockbox or similar arrangement to which Account
Debtors under any Receivables have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or

 

22

--------------------------------------------------------------------------------


 

deposited in such lockbox or other arrangement directly to the Collateral Agent
(or its agent); and (iii) enforce, at the expense of such Grantor, collection of
any such Receivables and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done.  If the Collateral Agent notifies any Grantor that it has elected to
collect the Receivables in accordance with the preceding sentence, any payments
of Receivables received by such Grantor shall be forthwith (and in any event
within two Business Days) deposited by such Grantor in the exact form received,
duly indorsed by such Grantor to the Collateral Agent (or its agent) if
required, in the Collateral Account maintained under the sole dominion and
control of the Collateral Agent (or its agent), and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon.

 

6.6                               Pledged Equity Interests, Investment Related
Property.

 

(a)                                 except as provided in the next sentence, in
the event such Grantor receives any dividends, interest or distributions on any
Pledged Equity Interest or other Investment Related Property, upon the merger,
consolidation, liquidation or dissolution of any issuer of any Pledged Equity
Interest or Investment Related Property, then (i) such dividends, interest or
distributions and securities or other property shall be included in the
definition of Collateral without further action and (ii) such Grantor shall
promptly take all steps, if any, necessary or advisable to ensure the validity,
perfection, priority and, if applicable, control of the Collateral Agent over
such Investment Related Property (including, without limitation, delivery
thereof to the Collateral Agent) and pending any such action such Grantor shall
be deemed to hold such dividends, interest, distributions, securities or other
property in trust for the benefit of the Collateral Agent and shall segregate
such dividends, distributions, Securities or other property from all other
property of such Grantor.  Notwithstanding the foregoing, so long as no Second
Lien Event of Default shall have occurred and be continuing, the Collateral
Agent authorizes each Grantor to retain all dividends and distributions
permitted by the Second Lien Documents;

 

(b)                                 Voting .

 

(i)                                     So long as no Second Lien Event of
Default shall have occurred and be continuing, except as otherwise provided
under the covenants and agreements relating to Investment Related Property in
this Agreement or elsewhere herein or in the Second Lien Documents, each Grantor
shall be entitled to exercise or refrain from exercising any and all voting and
other consensual rights pertaining to the Investment Related Property or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the Second Lien Documents; provided, no Grantor shall exercise or refrain
from exercising any such right in a manner inconsistent with this Agreement and
the other Second Lien Documents; and

 

(ii)                                  Upon the occurrence and during the
continuation of a Second Lien Event of Default:

 

(1)                                 all rights of such Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant

 

23

--------------------------------------------------------------------------------


 

hereto shall cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right to exercise such voting
and other consensual rights; and

 

(2)                                 in order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder: (1) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Collateral
Agent all proxies, dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (2) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth in Section 8.1.

 

(c)                                  except as expressly permitted by the Second
Lien Documents, without the prior written consent of the Collateral Agent, it
shall not vote to enable or take any other action to: (i) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely affects the rights of such Grantor with respect to any
Investment Related Property (other than the DPT LLC Interests) or materially and
adversely affects the validity, perfection or priority of the Collateral Agent’s
security interest, (ii) permit any issuer of any Pledged Equity Interest to
issue any additional stock, partnership interests, limited liability company
interests or other Equity Interests of any nature or to issue securities
convertible into or granting the right of purchase or exchange for any stock or
other Equity Interest of any nature of such issuer, (iii) other than as
permitted under the Second Lien Documents, permit any issuer of any Pledged
Equity Interest to dispose of all or a material portion of their assets,
(iv) waive any default under or breach of any terms of organizational document
relating to the issuer of any Pledged Equity Interest or the terms of any
Pledged Debt, or (v) cause any issuer of any Pledged Partnership Interests or
Pledged LLC Interests which are not securities (for purposes of the UCC) on the
date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the UCC; provided, however, notwithstanding the foregoing, if any
issuer of any Pledged Partnership Interests or Pledged LLC Interests takes any
such action in violation of the foregoing in this clause (c), such Grantor shall
promptly notify the Collateral Agent in writing of any such election or action
and, in such event, shall take all steps reasonably necessary or advisable to
establish the Collateral Agent’s “control” thereof;  and

 

(d)                                 except as expressly permitted by the Second
Lien Documents, without the prior written consent of the Collateral Agent, it
shall not permit any issuer of any Pledged Equity Interest to merge or
consolidate unless (i) such issuer creates a security interest that is perfected
by a filed financing statement (that is not effective solely under section 9-508
of the UCC) in collateral in which such new debtor has or acquires rights,
(ii) all the outstanding capital stock or other Equity Interests of the
surviving or resulting corporation, limited liability company, partnership or
other entity is, upon such merger or consolidation, pledged hereunder and no
cash, securities or other property is distributed in respect of the outstanding
Equity Interests of any other constituent Grantor; provided that if the
surviving or resulting Grantors upon any such merger or consolidation involving
an issuer which is a Foreign Subsidiary or Disregarded Domestic Subsidiary, then
such Grantor shall only be required to pledge Equity Interests in accordance
with Section 2.2 and (iii) Grantor promptly complies with the delivery and
control requirements of Section 4.

 

24

--------------------------------------------------------------------------------


 

6.7                               Intellectual Property.

 

(a)                                 it shall not do any act or omit to do any
act whereby any Material Intellectual Property will lapse, or become abandoned,
canceled, dedicated to the public or unenforceable, or which would adversely
affect the validity or enforceability of the security interest granted therein,
except where, in Grantor’s reasonable business judgment, such change in status
will not materially and adversely affect Grantor’s business or the costs of
enforcement are greater than the economic value to the Grantor’s business;

 

(b)                                 it shall not, with respect to any Trademarks
constituting Material Intellectual Property, fail to maintain the level of the
quality of products sold and services rendered under any of such Trademark by it
at a level at least substantially consistent with the quality of such products
and services as of the date hereof;

 

(c)                                  it shall, within 30 days of the creation or
acquisition or exclusive license of any copyrightable work of authorship that is
included in the Material Intellectual Property owned by such Grantor, apply to
register the Copyright in the United States Copyright Office or, where
appropriate, any foreign counterpart and, in the case of an exclusive Copyright
License in respect of a registered Copyright, record such license, in the United
States Copyright Office or, where appropriate, any foreign counterpart, except
that (A) computer software and other Trade Secrets may be withheld from said
registration where: (i) in Grantor’s reasonable business judgment, such item
should be protected as a Trade Secret and (ii) Grantor promptly discloses said
decision in writing to Collateral Agent, and (B) no registration is required if
it would be a Regulatory Exception;

 

(d)                                 it shall notify the Collateral Agent within
a reasonable period of knowing that any item of Material Intellectual Property
owned by such Grantor is reasonably likely to become (i) abandoned or dedicated
to the public or placed in the public domain, (ii) invalid or unenforceable,
(iii) subject to any adverse determination or development regarding such
Grantor’s ownership, registration or use or the validity or enforceability of
such item of Intellectual Property (including the institution of, or any adverse
development with respect to, any action or proceeding in the United States
Patent and Trademark Office, the United States Copyright Office, any state
registry, any foreign counterpart of the foregoing, or any court) or (iv) the
subject of any reversion or termination rights;

 

(e)                                  it shall take commercially reasonable
steps, to pursue any application and maintain any registration or issuance of
each Trademark, Patent, and Copyright owned by such Grantor and constituting
Material Intellectual Property which in Grantor’s reasonable business judgment,
it has decided to maintain in subsistence;

 

(f)                                   it shall use commercially reasonable
efforts so as not to permit the inclusion in any contract to which it hereafter
becomes a party of any provision that materially impairs or prevents the
creation of a security interest in, or the assignment of, such Grantor’s rights
and interests in any property included within the definitions of any Material
Intellectual Property that constitutes Collateral acquired under such contracts;

 

(g)                                  in the event that any Material Intellectual
Property owned by such Grantor is infringed, misappropriated, diluted or
otherwise violated by a third party, upon learning of such, such Grantor shall
take commercially reasonable actions to stop such

 

25

--------------------------------------------------------------------------------


 

infringement, misappropriation, dilution or other violation and protect its
rights in such Material Intellectual Property;

 

(h)                                 it shall take commercially reasonably steps
to protect the secrecy of material Trade Secrets owned by it;

 

(i)                                     it shall use required statutory notices
in connection with its use of any of the Material Intellectual Property; and

 

(j)                                    it shall continue to collect, at its own
expense, all amounts due or to become due to such Grantor in respect of the
license by such Grantor of the Material Intellectual Property or any portion
thereof owned by it.  In connection with such collections, such Grantor may take
(and, at the Collateral Agent’s reasonable direction, shall take) such action as
such Grantor or the Collateral Agent may deem reasonably necessary or advisable
to enforce collection of such amounts.  Notwithstanding the foregoing, the
Collateral Agent shall have the right upon a Second Lien Event of Default, to
notify, or require any Grantor to notify, any obligors with respect to any such
amounts of the existence of the security interest created hereby.  In connection
with such collections, such Grantor may take (and, at the Collateral Agent’s
reasonable direction, shall take) such action as such Grantor or the Collateral
Agent may deem reasonably necessary or advisable to enforce collection of such
amounts.  Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time, to notify, or require any Grantor to notify, any obligors
with respect to any such amounts of the existence of the security interest
created hereby.

 

SECTION 7.                         FURTHER ASSURANCES; ADDITIONAL GRANTORS.

 

7.1                               Further Assurances.

 

(a)                                 Each Grantor agrees that from time to time,
at the expense of such Grantor, that it shall promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Collateral Agent may reasonably request, in
order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted or purported to be granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:

 

(i)                                     file such financing or continuation
statements, or amendments thereto, record security interests in Intellectual
Property constituting Collateral and execute and deliver such other agreements,
instruments, endorsements, powers of attorney or notices, as may be necessary or
desirable, or as the Collateral Agent may reasonably request, in order to
effect, reflect, perfect and preserve the security interests granted or
purported to be granted hereby, subject to the limitations contained herein and
in the First Lien Documents, Second Lien Documents and Third Lien Documents;

 

(ii)                                  take all actions necessary to ensure the
recordation of appropriate evidence of the liens and security interest granted
hereunder in any registered Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office and the various
Secretaries of State;

 

26

--------------------------------------------------------------------------------


 

(iii)                               at any reasonable time, upon two Business
Days’ prior notice from the Collateral Agent, allow inspection of the Collateral
by the Collateral Agent, or persons designated by the Collateral Agent;

 

(iv)                              at the Collateral Agent’s request, appear in
and defend any action or proceeding that may materially and adversely affect
such Grantor’s title to or the Collateral Agent’s security interest in all or
any part of the Collateral; and

 

(v)                                 furnish the Collateral Agent with such
information regarding the Collateral, including, without limitation, the
location thereof, as the Collateral Agent may reasonably request from time to
time, subject to the Regulatory Exception.

 

(b)                                 Each Grantor hereby authorizes the
Collateral Agent to file a Record or Records, including, without limitation,
financing or continuation statements, Intellectual Property Security Agreements
and amendments and supplements to any of the foregoing, in any jurisdictions and
with any filing offices as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein.  Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Collateral Agent herein,
including, without limitation, describing such property as “all assets, whether
now owned or hereafter acquired, developed or created” or words of similar
effect.  Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

 

(c)                                  Each Grantor hereby authorizes the
Collateral Agent to modify this Agreement after obtaining such Grantor’s written
approval of or signature to such modification by amending Schedule 5.2 (as such
Schedule may be amended or supplemented from time to time) to include reference
to any right, title or interest in any existing Intellectual Property or any
Intellectual Property acquired or developed by any Grantor after the execution
hereof or to delete any reference to any right, title or interest in any
Intellectual Property in which any Grantor no longer has or claims any right,
title or interest.

 

7.2                               Additional Grantors.  From time to time
subsequent to the date hereof, additional Persons may become parties hereto as
additional Grantors (each, an “Additional Grantor”), by executing a Pledge
Supplement.  Upon delivery of any such Pledge Supplement to the Collateral
Agent, notice of which is hereby waived by Grantors, each Additional Grantor
shall be a Grantor and shall be as fully a party hereto as of the date of such
Pledge Supplement as if Additional Grantor were an original signatory hereto. 
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder.  This Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

 

SECTION 8.                        COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

8.1                               Power of Attorney.  Each Grantor hereby
irrevocably appoints the Collateral Agent (such appointment being coupled with
an interest) as such Grantor’s attorney-in-fact, with

 

27

--------------------------------------------------------------------------------


 

full authority in the place and stead of such Grantor and in the name of such
Grantor, the Collateral Agent or otherwise, from time to time in the Collateral
Agent’s discretion to take any action and to execute any instrument that the
Collateral Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, the following:

 

(a)                                 upon the occurrence and during the
continuance of any Second Lien Event of Default, to obtain and adjust insurance
required to be maintained by such Grantor or paid to the Collateral Agent
pursuant to any of the Second Lien Documents or the Intercreditor Agreement;

 

(b)                                 upon the occurrence and during the
continuance of any Second Lien Event of Default, to ask for, demand, collect,
sue for, recover, compound, receive and give acquittance and receipts for moneys
due and to become due under or in respect of any of the Collateral;

 

(c)                                  upon the occurrence and during the
continuance of any Second Lien Event of Default, to receive, endorse and collect
any drafts or other instruments, documents and chattel paper in connection with
clause (b) above;

 

(d)                                 upon the occurrence and during the
continuance of any Second Lien Event of Default, to file any claims or take any
action or institute any proceedings that the Collateral Agent may deem necessary
or advisable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral;

 

(e)                                  to prepare and file any UCC financing
statements against such Grantor as debtor;

 

(f)                                   to prepare, sign, and file for recordation
in any intellectual property registry, appropriate evidence of the lien and
security interest granted herein in any Intellectual Property in the name of
such Grantor as debtor;

 

(g)                                  to take or cause to be taken all actions
necessary to perform or comply or cause performance or compliance with the terms
of this Agreement, including, without limitation, access to pay or discharge
taxes or Liens (other than Permitted Liens) levied or placed upon or threatened
in writing against the Collateral, and which the applicable Grantor has not paid
or discharged when required hereunder or under the Second Lien Documents, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

 

(h)                                 upon the occurrence and during the
continuance of any Second Lien Event of Default, generally to sell, transfer,
lease, license, pledge, make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and to do, at the
Collateral Agent’s option and such Grantor’s expense, at any time or from time
to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

28

--------------------------------------------------------------------------------


 

8.2                               No Duty on the Part of Collateral Agent or
Secured Parties.  The powers conferred on the Collateral Agent hereunder are
solely to protect the interests of the Secured Parties in the Collateral and
shall not impose any duty upon the Collateral Agent or any other Secured Party
to exercise any such powers.  The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

SECTION 9.                         REMEDIES.

 

9.1                               Generally.

 

(a)                                 If any Second Lien Event of Default shall
have occurred and be continuing, the Collateral Agent may exercise in respect of
the Collateral, in addition to all other rights and remedies provided for herein
or otherwise available to it at law or in equity, all the rights and remedies of
the Collateral Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Secured Obligations
then owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

(i)                                     require any Grantor to, and each Grantor
hereby agrees that it shall at its expense and promptly upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
to be designated by the Collateral Agent that is reasonably convenient to both
parties;

 

(ii)                                  enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process;

 

(iii)                               prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Collateral Agent
deems appropriate; and

 

(iv)                              without notice except as specified below or
under the UCC, sell, assign, lease, license (on an exclusive or nonexclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent may
deem commercially reasonable.

 

(b)                                 The Collateral Agent or any other Secured
Party may be the purchaser of any or all of the Collateral at any public or
private (to the extent the portion of the Collateral being privately sold is of
a kind that is customarily sold on a recognized market or the subject of widely
distributed standard price quotations) sale in accordance with the UCC and the
Collateral Agent, as collateral agent for and representative of the Secured
Parties, shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale made in accordance with the UCC, to use and apply any of the
Secured Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent at such sale.  Each purchaser at any
such sale shall hold the property sold

 

29

--------------------------------------------------------------------------------


 

absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted. 
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least 10 days notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Each Grantor agrees that it would not be commercially unreasonable for the
Collateral Agent to dispose of the Collateral or any portion thereof by using
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets.  As long as the terms of any private sale of
Collateral is commercially reasonable, each Grantor hereby waives any claims
against the Collateral Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree.  If the proceeds of any sale or other disposition of the
Collateral are insufficient to pay all the Secured Obligations, Grantors shall
be liable for the deficiency and the fees of any attorneys employed by the
Collateral Agent to collect such deficiency.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Collateral Agent, that the Collateral Agent has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.  Nothing in this
Section shall in any way limit the rights of the Collateral Agent hereunder.

 

(c)                                  The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral.  The Collateral
Agent may specifically disclaim or modify any warranties of title or the like. 
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

(d)                                 The Collateral Agent shall have no
obligation to marshal any of the Collateral.

 

9.2                               Application of Proceeds.  All proceeds
received by the Collateral Agent in respect of any sale, any collection from, or
other realization upon all or any part of the Collateral shall be applied in
full or in part by the Collateral Agent in accordance with the Intercreditor
Agreement.

 

9.3                               Sales on Credit.  If Collateral Agent sells
any of the Collateral upon credit, Grantor will be credited only with payments
actually made by purchaser and received by Collateral Agent and applied to
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Collateral Agent may resell the Collateral and Grantor shall be
credited with proceeds of the sale.

 

30

--------------------------------------------------------------------------------


 

9.4                               Investment Related Property.  Each Grantor
recognizes that, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws, the Collateral Agent may be compelled,
with respect to any sale of all or any part of the Investment Related Property
conducted without prior registration or qualification of such Investment Related
Property under the Securities Act and/or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire the
Investment Related Property for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Grantor acknowledges that any
such private sale may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, each Grantor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Investment Related
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.  If the Collateral Agent determines
to exercise its right to sell any or all of the Investment Related Property,
upon written request, each Grantor shall and shall cause each issuer of any
Pledged Stock to be sold hereunder, each partnership and each limited liability
company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may reasonably request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

9.5                               Grant of Intellectual Property License. Solely
for the purpose of enabling the Collateral Agent, during the continuance of a
Second Lien Event of Default, to exercise rights and remedies under Section 9
hereof at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Collateral Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject to sufficient rights to quality control
and inspection in favor of such Grantor to avoid the risk of invalidation of
such Intellectual Property, and subject to Collateral Agent’s use of all
required statutory notices, and, in the case of Trade Secrets, written
confidentiality agreement, to use, assign, license or sublicense any of the
Intellectual Property now owned or hereafter acquired or owned by such Grantor,
wherever the same may be located, other than Intellectual Property which the
public disclosure of which would result in a Regulatory Exception, provided that
such Grantor shall provide notice to Collateral Agent of any such determination
along with such additional information as the Collateral Agent may reasonably
request to verify to their satisfaction that such information is subject to a
Regulatory Exception.

 

9.6                               Intellectual Property.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, in addition to the other rights and remedies provided herein,
upon the occurrence and during the continuation of a Second Lien Event of
Default:

 

(i)                                     the Collateral Agent shall have the
right (but not the obligation) to bring suit or otherwise commence any action or
proceeding in the name of any Grantor, the Collateral Agent or otherwise, in the
Collateral Agent’s reasonable

 

31

--------------------------------------------------------------------------------


 

discretion, to enforce any Intellectual Property owned by such Grantor, in which
event such Grantor shall, at the request of the Collateral Agent, do any and all
lawful acts and execute any and all documents reasonably required by the
Collateral Agent in aid of such enforcement, and such Grantor shall promptly,
upon demand, reimburse and indemnify the Collateral Agent as provided in
Section 12 hereof in connection with the exercise of its rights under this
Section 9.6;

 

(ii)                                  upon written demand from the Collateral
Agent, each Grantor shall grant, assign, convey or otherwise transfer to the
Collateral Agent or such Collateral Agent’s designee all of such Grantor’s
right, title and interest in and to any Intellectual Property that is Collateral
and shall execute and deliver to the Collateral Agent such documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;

 

(iii)                               each Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Secured Obligations outstanding
only to the extent that the Collateral Agent (or any other Secured Party)
receives cash proceeds in respect of the sale of, or other realization upon, any
such Intellectual Property;

 

(iv)                              within five Business Days after written notice
from the Collateral Agent, each Grantor shall make available to the Collateral
Agent, to the extent within such Grantor’s power and authority, such personnel
in such Grantor’s employ, to permit such Grantor to continue, directly or
indirectly, to produce, advertise and sell the products and services sold or
delivered by such Grantor under or in connection with any Trademarks or
Trademark Licenses, such persons to be available to perform their prior
functions on the Collateral Agent’s behalf and to be compensated by the
Collateral Agent at such Grantor’s expense on a per diem, pro rata basis
consistent with the salary and benefit structure applicable to each; and

 

(v)                                 the Collateral Agent shall have the right to
notify, or require each Grantor to notify, any obligors with respect to amounts
due or to become due to such Grantor in respect of any Intellectual Property of
such Grantor, of the existence of the security interest created herein, to
direct such obligors to make payment of all such amounts directly to the
Collateral Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done;

 

(1)                                 all amounts and proceeds (including checks
and other instruments) received by Grantor in respect of amounts due to such
Grantor in respect of the Collateral or any portion thereof shall be received in
trust for the benefit of the Collateral Agent hereunder, shall be segregated
from other funds of such Grantor and shall be forthwith paid over or delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied as provided by
Section 9.7 hereof; and

 

(2)                                 Grantor shall not adjust, settle or
compromise the amount or payment of any such amount or release wholly or partly
any obligor with respect thereto or allow any credit or discount thereon.

 

32

--------------------------------------------------------------------------------


 

(b)                                 If (i) a Second Lien Event of Default shall
have occurred and, by reason of cure, waiver, modification, amendment or
otherwise, no longer be continuing, (ii) no other Second Lien Event of Default
shall have occurred and be continuing, (iii) an assignment or other transfer to
the Collateral Agent of any rights, title and interests in and to any
Intellectual Property of such Grantor shall have been previously made and shall
have become absolute and effective, and (iv) the Secured Obligations shall not
have become immediately due and payable, upon the written request of any
Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; provided, further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.

 

9.7                               Cash Proceeds; Deposit Accounts.  (a)  If any
Second Lien Event of Default shall have occurred and be continuing, in addition
to the rights of the Collateral Agent specified in Section 6.5 with respect to
payments of Receivables, all proceeds of any Collateral received by any Grantor
consisting of cash, checks and other near-cash items (collectively, “Cash
Proceeds”) shall be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account
maintained under the sole dominion and control of the Collateral Agent.  Any
Cash Proceeds received by the Collateral Agent (whether from a Grantor or
otherwise) may, in the sole discretion of the Collateral Agent, (A) be held by
the Collateral Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing, in each case in accordance
with the Intercreditor Agreement.

 

(b)  If any Second Lien Event of Default shall have occurred and be continuing,
the Collateral Agent may apply the balance from any Deposit Account or instruct
the bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent.

 

SECTION 10.                  COLLATERAL AGENT; INTERCREDITOR AGREEMENT.

 

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Secured Parties.  In furtherance of the foregoing provisions of this
Section, each Secured Party, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section. 
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent for the benefit of the Secured Parties hereunder are subject to the terms
of the Intercreditor Agreement.  In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement will govern and control.

 

33

--------------------------------------------------------------------------------


 

SECTION 11.                  CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until as provided in the Intercreditor
Agreement, be binding upon each Grantor, its successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns. 
Without limiting the generality of the foregoing, but subject to the terms of
the applicable Second Lien Documents, any lender under a Second Lien Document
may assign or otherwise transfer any loans or extensions of credit held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Secured Parties herein or otherwise. 
Upon the occurrence of the conditions set forth in the Intercreditor Agreement,
the security interest granted hereby shall automatically terminate hereunder and
of record and all rights to the Collateral shall revert to the Grantors.  Upon
any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments to evidence such termination.

 

SECTION 12.                  STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own
property.  Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise.  If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor in accordance
with the Intercreditor Agreement.

 

SECTION 13.                  MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 7.8 of the Intercreditor Agreement.  No failure or
delay on the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Second Lien Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  All rights and remedies existing under this
Agreement and the other Second Lien Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available.  In case any provision
in or obligation under this Agreement shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact

 

34

--------------------------------------------------------------------------------


 

that it would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Secured
Debt Default with respect to any Second Lien Debt if such action is taken or
condition exists.  This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and the Grantors and their respective successors and
assigns.  No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Intercreditor Agreement, assign any right,
duty or obligation hereunder.  This Agreement, the Intercreditor Agreement and
the other Second Lien Documents embody the entire agreement and understanding
between the Grantors and the Collateral Agent and supersede all prior agreements
and understandings between such parties relating to the subject matter hereof
and thereof.  Accordingly, such agreements may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties.  There
are no unwritten oral agreements between the parties.  This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

THE PROVISIONS OF THE INTERCREDITOR AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE
INTERCREDITOR AGREEMENT.

 

NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE COLLATERAL AGENT, THE SECOND
LIEN ADMINISTRATIVE AGENT OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT,
OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR HEREBY
WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER
OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

35

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

as Grantor

 

 

 

 

 

 

By:

/s/ Barry Broadus

 

Name:

Barry Broadus

 

Title:

Cheif Financial Officer

 

 

 

 

 

ALION — BMH CORPORATION,

 

as Grantor

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

ALION — CATI CORPORATION,

 

as Grantor

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

ALION — IPS CORPORATION,

 

as Grantor

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

[Signature Page to Alion Second Lien Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

ALION — JJMA CORPORATION,

 

as Grantor

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

ALION — METI CORPORATION,

 

as Grantor

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

ALION INTERNATIONAL CORPORATION,

 

as Grantor

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

WASHINGTON CONSULTING, INC.,

 

as Grantor

 

 

 

 

 

 

By:

/s/ Kevin Boyle

 

Name:

Kevin Boyle

 

Title:

Secretary

 

 

 

 

 

WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.,

 

as Grantor

 

 

 

 

 

 

By:

/s/ Bruce E. Samuelsen

 

Name:

Bruce E. Samuelsen

 

Title:

President

 

[Signature Page to Alion Second Lien Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

By:

/s/ Timothy P. Mowdy

 

Name:

Timothy P. Mowdy

 

Title:

Administrative Vice President

 

[Signature Page to Alion Second Lien Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Organization
I.D.#

 

Chief Executive
Office

Alion Science and Technology Corporation

 

Corporation

 

Delaware

 

3444444

 

1750 Tysons Blvd.
Suite 1300
McLean, VA 22102

Alion-BMH Corporation

 

Corporation

 

Virginia

 

0292213-6

 

1750 Tysons Blvd.
Suite 1300
McLean, VA 22102

Alion - CATI Corporation

 

Corporation

 

California

 

C1847397

 

1750 Tysons Blvd.
Suite 1300
McLean, VA 22102

Alion - IPS Corporation

 

Corporation

 

Virginia

 

0212185-3

 

1750 Tysons Blvd.
Suite 1300
McLean, VA 22102

Alion - JJMA Corporation

 

Corporation

 

New York

 

122586

 

1750 Tysons Blvd.
Suite 1300
McLean, VA 22102

Alion - METI Corporation

 

Corporation

 

Virginia

 

0367098-1

 

1750 Tysons Blvd.
Suite 1300
McLean, VA 22102

Alion International Corporation

 

Corporation

 

Delaware

 

27-0115467

 

1750 Tysons Blvd.
Suite 1300
McLean, VA 22102

Washington Consulting, Inc.

 

Corporation

 

Virginia

 

0592867-6

 

1750 Tysons Blvd.
Suite 1300
McLean, VA 22102

Washington Consulting Government Services, Inc.

 

Corporation

 

Virginia

 

06804769

 

1750 Tysons Blvd.
Suite 1300
McLean, VA 22102

 

SCHEDULE 5.1

--------------------------------------------------------------------------------


 

(B)                               Other Names (including any trade name or other
name) under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Other Name

Alion Science and Technology Corporation

 

None

Alion-BMH Corporation

 

None

Alion - CATI Corporation

 

None

Alion - IPS Corporation

 

None

Alion - JJMA Corporation

 

None

Alion - METI Corporation

 

None

Alion International Corporation

 

None

Washington Consulting, Inc.

 

None

Washington Consulting Government Services, Inc.

 

None

 

(C)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business and Corporate Structure within
past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

Alion International Corporation

 

March 23, 2012

 

Change of name from Alion Canada (US) Corporation

 

(D)                               Agreements pursuant to which any Grantor is
bound as debtor within past five (5) years:

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.   INVESTMENT RELATED PROPERTY

 

(1)                                             Equity Interests :

 

Grantor

 

Stock Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

No. of Shares
Owned

Alion Science and Technology Corporation

 

Innovative Technology Solutions Corporation

 

Common

 

Y

 

1

 

97,104 Common

Alion Science and Technology Corporation

 

Alion - BMH Corporation

 

Common

 

Y

 

8

 

1,000 Common

Alion Science and Technology Corporation

 

Alion - IPS Corporation

 

Common

 

Y

 

1

 

100 Common

Alion Science and Technology Corporation

 

Alion - CATI Corporation

 

Common

 

Y

 

6

 

176,471 Common

Alion Science and Technology Corporation

 

Alion - METI Corporation

 

Common

 

Y

 

6

 

100 Common

Alion Science and Technology Corporation

 

Alion - JJMA Corporation

 

Common

 

Y

 

21

 

1,224,545.6793 Common

Alion Science and Technology Corporation

 

Alion - MA&D Corporation

 

Common

 

Y

 

23

 

1,050 Common

Alion Science and Technology Corporation

 

Washington Consulting, Inc.

 

Common

 

Y

 

9

 

10

 

9,000 Common

 

1,100 Common

Alion Science and Technology Corporation

 

Washington Consulting Government Services, Inc.

 

Common

 

Y

 

2

 

100 Common

Alion Science and Technology Corporation

 

Alion International Corporation

 

Common

 

Y

 

2

 

1,000 Common

Alion International Corporation

 

Alion Asia Corporation

 

Common

 

Y

 

2

 

100 Common

Alion International Corporation

 

Alion Offshore Services, Inc.

 

Common

 

Y

 

2

 

100 Common

Alion International Corporation

 

Alion Maritime India PLC

 

Common

 

Y

 

2

 

50 Common

 

SCHEDULE 5.2

--------------------------------------------------------------------------------


 

Grantor

 

Stock Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

No. of Shares
Owned

Alion International Corporation

 

Alion Science and Technology (Canada) Corporation

 

Common

 

Y

 

3

 

4

 

65 Common

 

35 Common

Alion Science and Technology Corporation

 

iMove, Inc.

 

A-1 Preferred

 

Y

 

A1-83

 

7,038 A-1 Preferred

Alion Science and Technology Corporation

 

iMove, Inc.

 

Common

 

Y

 

CS-85

 

9,821 Common

Alion Science and Technology Corporation

 

Vectorcommand Limited

 

A Ordinary

 

Y

 

53

 

520,495 A Ordinary

Alion - JJMA Corporation

 

Dynamic Power Technologies, LLC

 

N/A

 

N

 

N/A

 

33.33%

 

(2)                                 Evidence of Indebtedness

 

None

 

(3)                                 Securities Accounts:

 

None.

 

(4)                                 Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

Alion Science and Technology Corporation

 

Wells Fargo Bank

 

 

 

 

Alion Science and Technology Corporation

 

Wells Fargo Bank

 

 

 

 

 

(5)                                 Commodity Contracts and Commodity Accounts:

 

None.

 

--------------------------------------------------------------------------------


 

II.  INTELLECTUAL PROPERTY

 

(6)                                             Copyrights, Patents and
Trademarks

 

Copyrights

 

Title

 

Registration No.

 

Registered Date

 

Owner

Electronic parts reliability data: a compendium of commercial and military
device field failure rates: vol. 1 [ 2]

 

TX-4-523-787

 

5/1/1997

 

Originally ITT Research Institute, transferred to Beagle Holdings, Inc.  (now
known as Alion Science and Technology Corporation)

 

 

 

 

 

 

Failure mode/mechanism distributions

 

TX-3-228-172

 

1/14/1992

 

 

 

 

 

 

 

Nonelectronic parts reliability data

 

TX-3-886-976

 

9/26/1994

 

 

 

 

 

 

 

Electrostatic discharge susceptibility data

 

TX-4-201-912

 

1/18/1996

 

 

 

 

 

 

 

Maintainability toolkit

 

TX-5-290-722

 

10/19/2000

 

 

 

 

 

 

 

Supporting commercial products in military applications

 

TX-5-375-397

 

3/14/2001

 

 

 

 

 

 

 

Benchmarking commercial reliability practices

 

TX-4-193-828

 

1/18/1996

 

 

 

 

 

 

 

Evaluating the reliability of commercial off-the-shelf (COTS) items

 

TX-5-375-396

 

3/14/2001

 

 

 

 

 

 

 

Worldwide reliability & maintainability standards: a primer of US and non US
commercial and government documents

 

TX-4-518-867

 

5/1/1997

 

 

 

 

 

 

 

Defining reliability programs: RBPR-1

 

TX-5-154-287

 

3/1/2000

 

 

 

 

 

 

 

Developing reliability goals/requirements: RBPR-2

 

TX-5-154-282

 

3/1/2000

 

 

 

 

 

 

 

Designing for reliability: RBPR-3

 

TX-5-154-284

 

3/1/2000

 

 

 

 

 

 

 

Assessing reliability progress: RBPR-4

 

TX-5-154-285

 

3/1/2000

 

 

 

 

 

 

 

Measuring product reliability: RBPR-5

 

TX-5-154-286

 

3/1/2000

 

 

 

 

 

 

 

Ensuring reliable performance: RBPR-6

 

TX-5-154-283

 

3/1/2000

 

 

 

 

 

 

 

Electronic derating for optimum performance

 

TX-5-341-692

 

1/29/2001

 

 

 

 

 

 

 

Failure mode, effects, and criticality analysis (FMECA)

 

TX-3-567-655

 

5/27/1993

 

 

 

 

 

 

 

Fault tree analysis application guide

 

TX-3-069-091

 

10/19/1990

 

 

 

 

 

 

 

Introduction to concurrent engineering: electronic circuit design and production
applications

 

TX-3-462-455

 

12/28/1992

 

 

 

 

 

 

 

Mechanical applications in reliability engineering

 

TX-3-679-281

 

11/15/1993

 

 

 

 

 

 

 

Worst case circuit analysis application guidelines

 

TX-3-557-279

 

5/18/1993

 

 

 

 

 

 

 

Reliable application of capacitors

 

TX-4-409-515

 

12/5/1996

 

 

 

 

 

 

 

Reliable application of multichip modules

 

TX-4-193-829

 

1/18/1996

 

 

 

 

 

 

 

Reliable application of plastic encapsulated microcircuits

 

TX-4-230-618

 

2/23/1996

 

 

 

 

 

 

 

Electrical overstress/electrostatic discharge (EOS/ESD) guidelines

 

TX-4-193-831

 

1/18/1996

 

 

 

 

 

 

 

RAC thermal management guidebook

 

TX-4-193-830

 

1/18/1996

 

 

 

 

 

 

 

Service life extension assessment

 

TX-4-201-782

 

1/18/1996

 

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registered Date

 

Owner

Software engineering process group handbook

 

TX-4-347-165

 

8/1/1996

 

 

 

 

 

 

 

 

Introduction to software reliability: a state of the art review

 

TX-4-518-868

 

5/1/1997

 

 

 

 

 

 

 

Business process reengineering for quality improvement

 

TX-4-193-832

 

1/18/1996

 

 

 

 

 

 

 

A Guide for implementing total quality management: state-of-the-art report

 

TX-3-069-092

 

10/19/1990

 

 

 

 

 

 

 

Process action team handbook, 1992: state-of-the-art report

 

TX-3-426-396

 

11/3/1992

 

 

 

 

 

 

 

TQM Toolkit : 1993

 

TX-3-631-346

 

8/25/1993

 

 

 

 

 

 

 

 

Distance learning : design reliability training course on CD-ROM.

 

TX-6-183-107

 

6/30/2005

 

Alion Science and Technology Corporation

 

 

 

 

 

 

Selection of equipment to leverage commercial technology.

 

TX-6-183-108

 

6/30/2005

 

 

 

 

 

 

 

Microelectromechanical systems.

 

TX-6-187-676

 

6/30/2005

 

 

 

 

 

 

 

Practical application of reliability-centered maintenance.

 

TX-6-187-684

 

6/30/2005

 

 

 

 

 

 

 

Operational availability handbook.

 

TX-6-187-685

 

6/30/2005

 

 

 

 

 

 

 

Systems engineering process guide : a practical framework for acquirers and
providers of systems engineering services.

 

TX-6-187-885

 

6/30/2005

 

 

 

 

 

 

 

Reliability statistics.

 

TX-6-187-887

 

6/30/2005

 

 

 

 

 

 

 

Systems engineering : a practical approach to systems engineering processes and
basic capability maturity.

 

TX-6-187-982

 

6/30/2005

 

 

 

 

 

 

 

Supportability toolkit.

 

TX-6-193-572

 

6/30/2005

 

 

 

 

 

 

 

Mechanical design reliability training course.

 

TX-6-193-609

 

6/30/2005

 

 

 

 

 

 

 

Integrated supply chain management.

 

TX-6-194-262

 

6/30/2005

 

 

 

 

 

 

 

A practical guide to developing reliable human-machine systems and processes.

 

TX-6-194-263

 

6/30/2005

 

 

 

 

 

 

 

Quality toolkit.

 

TX-6-196-636

 

6/30/2005

 

 

 

 

 

 

 

PRISM users manual version 1.4 / prepared by: Reliability Analysis Center.

 

TX-6-239-235

 

9/13/2005

 

 

 

 

 

 

 

PRISM training manual.

 

TX-6-352-945

 

6/30/2005

 

 

 

 

 

 

 

FORT tool.

 

TXu001668425

 

1/27/2010

 

 

 

 

 

 

 

SDAT SOAS.

 

TXu001668434

 

1/27/2010

 

 

 

 

 

 

 

 

Autonomous vehicle operator span of control evaluation tool.

 

TX-6-312-257

 

4/13/2006

 

Originally Micro Analysis & Design, Inc., acquired by and transferred to Alion
Science and Technology Corporation

 

 

 

 

 

 

Multi-modal interface design advisor ; MIDA.

 

TX-6-346-847

 

4/13/2006

 

 

 

 

 

 

 

Engineering control analysis tool : ECAT.

 

TX-6-347-340

 

5/10/2006

 

 

 

 

 

 

 

Micro saint sharp : version 2.2.

 

TX-6-354-195

 

5/4/2006

 

 

 

 

 

 

 

SMART build : 3 : Shipboard manpower analysis and requirements tool.

 

TX-6-354-196

 

5/4/2006

 

 

 

 

 

 

 

Crew station design tool : version 1.0 : CSDT.

 

TX-6-354-197

 

5/4/2006

 

 

 

 

 

 

 

Integrated simulation manpower analysis tool : version 1.0. : ISMAT.

 

TX-6-354-198

 

5/4/2006

 

 

 

 

 

 

 

Simulated field exercise.

 

TX-6-595-145

 

5/24/2006

 

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registered Date

 

Owner

Micro saint.

 

TX0003318291

 

3/13/1992

 

 

 

 

 

 

 

 

 

Joint semi-automated forces (JSAF) developer’s course (DC) : training

 

TXu-1-172-347

 

4/26/2004

 

Originally BMH Associates, Inc., acquired by Alion Science and Technology
Corporation

 

 

 

 

 

 

Joint semi-automated forces (JSAF) installation and configuration course (ICC) :
training

 

TXu-1-177-966

 

4/26/2004

 

 

 

 

 

 

 

Joint semi-automated forces (JSAF) operator’s course : training

 

TXu-1-172-348

 

4/26/2004

 

 

Patents and Patent Applications:

(Alion Science and Technology Corporation is the Assignee)

 

Title

 

Inventor(s)

 

Application No.

 

Filing 
Date

 

Status

 

Patent No.

System for Similar Document Detection

 

Ophir Frieder, Abdur Chowdhury

 

09/629,175

 

7/31/2000

 

Issued 02/09/2010

 

7,660,819

Apparatus for and Method of Delivering Visual Image into Air

 

Michael Mitchell-Dignan, et al.

 

11/902,936

 

9/26/2007

 

Issued 05/04/2010

 

7,710,643

Active Sonar Apparatuses and Methods

 

Martin Paul DeMaio, et al.

 

12/000,097

 

12/07/2007

 

Pending

 

 

Trailing Edge Blade Clamp

 

Benjamin Anderson, Eric Peterson

 

12/005,611

 

12/28/2007

 

Issued 07/19/2011

 

7,980,522

Filter Cleaning Method

 

Donald Haun, Wayne Adamson

 

12/591,504

 

11/20/2009

 

Pending

 

 

System for Similar Document Detection

 

Ophir Frieder, Abdur Chowdhury

 

12/643,662

 

12/21/2009

 

Issued 03/06/2012

 

8,131,724

System for Similar Document Detection

 

Ophir Frieder, Abdur Chowdhury

 

13/363,806

 

2/1/2012

 

Issued 10/15/2013

 

8,560,546

Magnetic Effects Sensor, a Resistor and Method of Implementing Same

 

Joseph T. Siewick, Frank Allen(1)

 

13/192,359

 

07/27/2011

 

Pending

 

 

 

--------------------------------------------------------------------------------

(1)  Published as US 2012-0161788 A1.  An Assignment was filed and recorded at
Reel/Frame 03359/0986.

 

--------------------------------------------------------------------------------


 

Expired Patents and Abandoned Patent Applications

 

Reference Number

 

Status

 

Expiration Date
(if any)

 

Notes

7093188

 

Expired

 

08/16/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

6838292

 

Expired

 

01/05/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

6816008

 

Expired

 

11/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

11647581

 

Abandoned

 

 

 

Abandoned — Failure to Pay Issue Fee

11598701

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

11472423

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

10868197

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

10841428

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

6461290

 

Expired

 

10/08/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

7109888

 

Expired

 

09/20/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

6356823

 

Expired

 

03/12/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5487873

 

Expired

 

01/30/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5516227

 

Expired

 

05/14/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5543111

 

Expired

 

08/06/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5586213

 

Expired

 

12/17/2004

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5621845

 

Expired

 

04/15/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5660497

 

Expired

 

08/26/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5664911

 

Expired

 

09/09/2005

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5835866

 

Expired

 

11/13/2006

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5873187

 

Expired

 

02/23/2007

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

6321764

 

Expired

 

11/27/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

10001008

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

11472423

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

PCTUS2009006217

 

Pending

 

 

 

International applications expire after 30 months.  This 2009 application is
expired.

PCTUS2005021275

 

Pending

 

 

 

International applications expire after 30 months.  This 2005 application is
expired.

09549353

 

Expired

 

01/05/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

--------------------------------------------------------------------------------


 

Reference Number

 

Status

 

Expiration Date
(if any)

 

Notes

PCTUS2003041838

 

Pending

 

 

 

International applications expire after 30 months.  This 2003 application is
expired.

10331930

 

Expired

 

11/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362
Patented as 6,816,008

PCTUS2003010639

 

Pending

 

 

 

International applications expire after 30 months.  This 2003 application is
expired.

10116132

 

Expired

 

11/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362
Patented as 7,093,188

10267703

 

Expired

 

05/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362
Patented as 7,109,888

10868197

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

10841428

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

12484401

 

Patented

 

 

 

Patented as 8,190,964, Sentel Patent*

8006170

 

Patented

 

 

 

Patented, Sentel Patent*

8151175

 

Patented

 

 

 

Patented, Sentel Patent*

8190964

 

Patented

 

 

 

Patented, Sentel Patent*

11203718

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

4837044

 

Patented

 

 

 

Expired more than 6 years ago

5028136

 

Patented

 

 

 

Expired 07/02/2008

5293936

 

Expired

 

04/12/2006

 

Expired due to non-payment of maintenance fees

5326530

 

Expired

 

08/02/2006

 

Expired due to non-payment of maintenance fees

61202744

 

Expired

 

04/04/2010

 

Expired provisional application

 

--------------------------------------------------------------------------------

* Patent properties derived from Sentel Corporation.  The Abstracts of Title
show no chain of title from Sentel to Alion.  The Abstracts of Title show only a
security agreement from Alion to Wilmington Trust.  In 2004, Alion and Sentel
Corporation executed a joint exploitation agreement.

 

Federally Registered Trademarks:

 

Title

 

Status

 

Registration 
Number

 

Registration 
Date

 

Owner

Aligned With Your Needs

 

Registered

 

2,977,517

 

7/26/2005

 

Alion Science and Technology Corporation

Alion

 

Registered

 

2,863,371

 

7/13/2004

 

Alion Science and Technology Corporation

A Alion Science and Technology & Design

 

Registered

 

2,848,699

 

6/1/2004

 

Alion Science and Technology Corporation

M&S University & Design

 

Registered

 

2,863,045

 

7/13/2004

 

Alion Science and Technology Corporation

PRISM

 

Registered

 

2,525,624

 

1/1/2002

 

Alion Science and Technology Corporation

 

--------------------------------------------------------------------------------


 

Title

 

Status

 

Registration 
Number

 

Registration 
Date

 

Owner

Total Crew Model

 

Registered

 

3,362,416

 

1/1/2008

 

Alion- MA&D Corporation

Countermeasures

 

Registered

 

3,542,495

 

12/9/2008

 

Alion Science and Technology Corporation

Micro Saint

 

Registered

 

2966884

 

7/12/05

 

Alion- MA&D Corporation

RIVERBANK ACOUSTICAL LABORATORIES

 

Registered

 

4417353

 

10/15/2013

 

Alion Science and Technology Corporation

 

Pending Federal Applications for Trademark Registration:

 

Title

 

Status

 

App. Ser. 
Number

 

Filing 
Date

 

Owner

WASHINGTON CONSULTING (stylized and/or with design)

 

Pending

 

85/797948

 

12/7/2012

 

Alion Science and Technology Corporation

Aligned With Your Needs (updated g/s)

 

Pending

 

86/069,859

 

9/19/2013

 

Alion Science and Technology Corporation

Alion (updated g/s)

 

Pending

 

86/069,731

 

9/19/2013

 

Alion Science and Technology Corporation

A Alion Science and Technology & Design (updated g/s)

 

Pending

 

86/069,493

 

9/19/2013

 

Alion Science and Technology Corporation

 

Selected Additional Unregistered Trademarks:

 

MobSimTM, SimViewerTM, SmartMovesTM, Core LSTM, Measure of Total Integrated
System SurvivabilityTM (MOTISSTM), Visualization of Belief Systems™ (VIBES™),
Terrain Integrated Rough Earth ModelTM (TIREMTM), Mobile Support Technologies
and RepairTM (mSTARTM), PMOnline™, AIDETM , CARP/ACFSTM, Predictive Enterprise
Management System™ (PEMS™), and Integrated Performance Modeling Environment™
(IPME™), ShopSite™, ECAT™, SharpTalk360™, ISMAT™, CSDT™, MIDA™, C3TRACE™, EMAT™,
Delta3D™, MRT3™, PACT3™, P3™, DVTE™, ATAS™, VMPA™, AIRBOSS™, RIVEO™,
GeoSM™, IMPRINT™, FastShip™, VisualSMP™, CARP ACFS™, ADAT™, H-FAST™, CIRCAS™,
MITAS™, JPAS™, ARMOR™, Spectrum XXI™, PME™, PRAS™, SharpProject™, ShopSite™,
META™, TacWISE™, MTPAT™, Alion Semantic Mediator™ , TIREM™, and SBGL™.

 

(7)                                         Patent Licenses, Trademark Licenses,
Trade Secret Licenses and Copyright Licenses

 

Alion licenses the following patents pursuant to that certain License Agreement,
dated June 30, 2006, by and between Anteon Corporation, a Virginia corporation
(“Anteon”), AC Capital Management, Inc., a Delaware corporation and a subsidiary
of Anteon (“ACCM”) (together, Anteon and ACCM the “Licensors”), and Alion
Science and Technology Corporation, a Delaware corporation (the “Licensee”).

 

Licensee

 

Licensor

 

Registration No
(Registration Date)

 

Description

Alion

 

Anteon and ACCM

 

6,937,659 (Issued 8/30/2005)

 

Apparatus and Method for Compressing Video Information

Alion

 

Anteon and ACCM

 

7,106,656 (Issued 9/12/2006)

 

Sonar System and Process

Alion

 

Anteon and ACCM

 

8,170,098 (Issued 5/1/2012)

 

Opto-Electronic Video Compression System

 

--------------------------------------------------------------------------------


 

Licensee

 

Licensor

 

Registration No
(Registration Date)

 

Description

Alion

 

Anteon and ACCM

 

7,542,377 (Issued 6/2/2009)

 

Increased Aperture Homing Cavitator

Alion

 

Anteon and ACCM

 

7,453,769 (Issued 11/18/2008)

 

Cavitating Body Sonar System and Process

 

Alion is party to that certain Joint Exploitation Prosecution and Exploitation
Agreement, by and between Sentel Corporation and Alion, dated March 17, 2004.

 

Alion is party to that certain Patent License Agreement, executed December 13,
2010 between Alion and Keck Technologies, LLC

 

(8)                                            Commercial Tort Claims

 

None.

 

(9)                                             Letters of Credit

 

None.

 

(10)                                      Warehousemen, Bailees and Other Third
Parties in Possession of Collateral

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4 TO

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

Grantor

 

Filing Jurisdiction(s)

Alion Science and Technology Corporation

 

Delaware Department of State

Division of Corporations

Alion-BMH Corporation

 

Clerk’s Office

Virginia State Corporation Commission

Alion-CATI Corporation

 

Secretary of State of the State of California

UCC Section

Alion—IPS Corporation

 

Clerk’s Office

Virginia State Corporation Commission

Alion-JJMA Corporation

 

New York State Department of State

Division of Corporations

State Records and Uniform Commercial Code

Alion-METI Corporation

 

Clerk’s Office

Virginia State Corporation Commission

Washington Consulting, Inc.

 

Clerk’s Office

Virginia State Corporation Commission

Washington Consulting Government Services, Inc.

 

Clerk’s Office

Virginia State Corporation Commission

Alion International Corporation

 

Delaware

Delaware Department of State

Division of Corporations

 

SCHEDULE 5.4

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

CONSENTS

 

Under the terms of that certain Amended and Restated Refinancing Support
Agreement, dated as of May 2, 2014, by and among Alion Science and Technology
Corporation, ASOF II Investments, LLC and Phoenix Investment Adviser L.L.C., as
amended, the consent of the Supporting Noteholders (as defined therein) must be
obtained.

 

SCHEDULE 5.6

--------------------------------------------------------------------------------


 

EXHIBIT A
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR], a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Grantor”) pursuant to the
Second Lien Pledge and Security Agreement, dated as of August [    ], 2014 (as
it may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among Alion Science and Technology Corporation, the other
Grantors named therein and Wilmington Trust, National Association, as the
Collateral Agent.  Capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed thereto in the Security Agreement.

 

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located.  Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.

 

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.1
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

GENERAL INFORMATION

 

(A)                              Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business and
Organizational Identification Number of Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
 Organization

 

Chief Executive
Office/Sole Place of
Business (or
Residence if Grantor
is a Natural Person)

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Other Names (including any Trade Name or
Fictitious Business Name) under which Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

(C)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business and Corporate Structure within
past five years:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Agreements pursuant to which Grantor is bound
as debtor within past five years:

 

Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.2
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.                                        INVESTMENT RELATED PROPERTY

 

(A)                               Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class
of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par
Value

 

No. of
Pledged
Stock

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

Percentage
of
Outstanding
LLC
Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                               Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests
(e.g., general
or limited)

 

Certificated
(Y/N)

 

Certificate
No.
(if any)

 

Percentage
of
Outstanding
Partnership
Interests of
the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

(D)                               Trust Interests or other Equity Interests not
listed above:

 

Grantor

 

Trust

 

Class of
Trust
Interests

 


Certificated
(Y/N)

 

Certificate
No.
(if any)

 

Percentage
of
Outstanding
Trust
Interests of
the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)                                Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)                                 Securities Account:

 

Grantor

 

Share of Securities
Intermediary

 


Account Number

 


Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)                               Deposit Accounts:

 

Grantor

 

Name of Depositary
Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(H)                              Commodity Contracts and Commodity Accounts:

 

Grantor

 

Name of Commodity
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.                                   INTELLECTUAL PROPERTY

 

(A)                               Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration
Number (if any)

 

Registration
Date (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

(B)                               Copyright Licenses

 

Grantor

 

Description of
Copyright License

 

Registration
Number (if any) of
underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                               Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent
Number/(Application
Number)

 

Issue
Date/(Filing
Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Patent Licenses

 

Grantor

 

Description of
Patent License

 

Patent Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)                                Trademarks

 

Grantor

 

Jurisdiction

 

Trademark

 

Registration
Number/(Serial
Number)

 

Registration
Date/(Filing
Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)                                 Trademark Licenses

 

Grantor

 

Description of
Trademark License

 

Registration
Number of
underlying
Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)                               Trade Secret Licenses

 

EXHIBIT A-5

--------------------------------------------------------------------------------


 

III.                              COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

IV.                               LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

V.                                    WAREHOUSEMAN, BAILEES AND OTHER THIRD
PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.                               MATERIAL CONTRACTS

 

Grantor

 

Description of Material Contract

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-6

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.4 TO
SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-7

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.6 TO
SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

EXHIBIT A-8

--------------------------------------------------------------------------------


 

EXHIBIT B
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

This Uncertificated Securities Control Agreement (this “Agreement”) dated as of
[                  ], 20[    ] among [                                ] (the
“Pledgor”), Wilmington Trust, National Association, as collateral agent for the
Secured Parties, (together with its successors and assigns in such capacity, the
“Collateral Agent”) and [                        ], a [                ]
[corporation] (the “Issuer”).  Capitalized terms used but not defined herein
shall have the meaning assigned in the Second Lien Pledge and Security Agreement
dated [as of the date hereof], among the Pledgor, the other Grantors party
thereto and the Collateral Agent (the “Security Agreement”).  All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York.

 

Section 1.  Registered Ownership of Shares.  The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
[                    ] shares of the Issuer’s [common] stock (the “Pledged
Shares”) and the Issuer shall not change the registered owner of the Pledged
Shares without the prior written consent of the Collateral Agent.

 

Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.

 

Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Collateral Agent:

 

(a)                                 It has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any other
person relating to the Pledged Shares pursuant to which it has agreed to comply
with instructions issued by such other person; and

 

(b)                                 It has not entered into, and until the
termination of this Agreement will not enter into, any agreement with the
Pledgor or the Collateral Agent purporting to limit or condition the obligation
of the Issuer to comply with instructions as set forth in Section 2 hereof.

 

(c)                                  Except for the claims and interest of the
Collateral Agent and of the Pledgor in the Pledged Shares, the Issuer does not
know of any claim to, or interest in, the Pledged Shares.  If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Pledged Shares, the Issuer will promptly notify the Collateral Agent and the
Pledgor thereof.

 

(d)                                 This Agreement is the valid and legally
binding obligation of the Issuer.

 

Section 4.  Choice of Law.  THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

 

EXHIBIT B-1

--------------------------------------------------------------------------------


 

Section 5.  Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail. 
No amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto.

 

Section 6.  Voting Rights.  Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

 

Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.

 

Section 8.  Indemnification of Issuer.  The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, and from and against any and all liabilities, losses, damages, costs,
charges, counsel fees and other expenses of every nature and character arising
by reason of the same, in each case except to the extent that such arises from
the Issuer’s gross negligence or willful misconduct, until the termination of
this Agreement.

 

Section 9.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two Business Days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Pledgor:

 

[Name and Address of Pledgor]

 

 

Attention: [                                ]

 

 

Telecopier: [                                ]

 

 

 

Collateral Agent:

 

Wilmington Trust, National Association

 

 

Attention: [                                ]

 

 

Telecopier: [                                ]

 

 

 

Issuer:

 

[Insert Name and Address of Issuer]

 

 

Attention: [                                ]

 

 

Telecopier: [                                ]

 

Any party may change its address for notices in the manner set forth above.

 

Section 10.  Termination.  The obligations of the Issuer to the Collateral Agent
pursuant to this Agreement shall continue in effect until the security interests
of the Collateral Agent in the Pledged Shares have been terminated pursuant to
the terms of the Security Agreement and the Collateral Agent has notified the
Issuer of such termination in writing.  The Collateral Agent

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

agrees to provide Notice of Termination in substantially the form of Exhibit A
hereto to the Issuer upon the request of the Pledgor on or after the termination
of the Collateral Agent’s security interest in the Pledged Shares pursuant to
the terms of the Security Agreement.  The termination of this Agreement shall
not terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., “pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart hereof.

 

 

[NAME OF PLEDGOR],

 

as Pledgor

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF ISSUER],

 

as Issuer

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT B-3

--------------------------------------------------------------------------------


 

Exhibit A

 

[Letterhead of Collateral Agent]

 

[Date]

 

[Name and Address of Issuer]
Attention: [                             ]

 

Re:  Termination of Control Agreement

 

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement.  Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to Pledged Shares (as defined in the Uncertificated Control
Agreement) from the Pledgor.  This notice terminates any obligations you may
have to the undersigned with respect to the Pledged Shares, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Pledgor pursuant to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.

 

 

Very truly yours,

 

 

 

Wilmington Trust, National Association,

 

as Collateral Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT B-4

--------------------------------------------------------------------------------


 

EXHIBIT C
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] SECOND LIEN TRADEMARK SECURITY AGREEMENT

 

This SECOND LIEN TRADEMARK SECURITY AGREEMENT, dated as of
[                    ], 20[    ] (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), is made by the
entities identified as grantors on the signature pages hereto (collectively, the
“Grantors”) in favor of Wilmington Trust, National Association, as collateral
agent for the Secured Parties (in such capacity, together with its successors
and permitted assigns, the “Collateral Agent”).

 

WHEREAS, the Grantors are party to a Second Lien Pledge and Security Agreement
dated as of August [    ], 2014 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”)
between each of the Grantors and the other grantors party thereto and the
Collateral Agent pursuant to which the Grantors granted a security interest to
the Collateral Agent in the Trademark Collateral (as defined below) and are
required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.                         Defined Terms

 

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

SECTION 2.                         Grant of Security Interest in Trademark
Collateral

 

SECTION 2.1                  Grant of Security.  Each Grantor hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in, to and under the following, in each case whether now owned or
existing or hereafter acquired, developed, created or arising and wherever
located (collectively, the “Trademark Collateral”):

 

all United States, and foreign trademarks, trade names, trade dress, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, whether or not
registered, and with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications listed in Schedule A attached hereto, (ii) all
extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business connected with the use of and symbolized by any of the foregoing,
(iv) the right to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing or for any
injury to the related goodwill, (v) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages,
and proceeds of suit now or hereafter due and/or payable with respect thereto,
and (vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

SECTION 2.2                  Certain Limited Exclusions.  Notwithstanding
anything herein to the contrary, in no event shall the Trademark Collateral
include or the security interest granted under Section 2.1 hereof attach to any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.

 

SECTION 3.                         Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement or the Intercreditor
Agreement, the provisions of the Pledge and Security Agreement or the
Intercreditor Agreement, as applicable, shall control.

 

SECTION 4.                         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTION 5.                         Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission (e.g.,
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank]

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT C-3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT C-4

--------------------------------------------------------------------------------


 

SCHEDULE A
to
TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C-5

--------------------------------------------------------------------------------


 

EXHIBIT D
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] SECOND LIEN PATENT SECURITY AGREEMENT

 

This SECOND LIEN PATENT SECURITY AGREEMENT, dated as of [                    ],
20[    ] (as it may be amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), is made by the entities identified as
grantors on the signature pages hereto (collectively, the “Grantors”) in favor
of Wilmington Trust, National Association, as collateral agent for the Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

 

WHEREAS, the Grantors are party to a Second Lien Pledge and Security Agreement
dated as of August [    ], 2014 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”)
between each of the Grantors and the other grantors party thereto and the
Collateral Agent pursuant to which the Grantors granted a security interest to
the Collateral Agent in the Patent Collateral (as defined below) and are
required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION. 1.  Defined Terms

 

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

SECTION 2.  Grant of Security Interest

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now owned or existing or hereafter acquired, developed, created or
arising and wherever located (collectively, the “Patent Collateral”):

 

all United States and foreign patents and certificates of invention, or similar
industrial property rights, and applications for any of the foregoing,
including, without limitation: (i) each patent and patent application listed in
Schedule A attached hereto, (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all patentable inventions and improvements thereto, (iv) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

SECTION 3.                         Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and

 

EXHIBIT D-1

--------------------------------------------------------------------------------


 

remedies of the Collateral Agent with respect to the security interest in the
Patent Collateral made and granted hereby are more fully set forth in the Pledge
and Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement
or the Intercreditor Agreement, the provisions of the Pledge and Security
Agreement or the Intercreditor Agreement, as applicable, shall control.

 

SECTION 4.                         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTION 5.                         Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission (e.g.,
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank]

 

EXHIBIT D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT D-3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

Wilmington Trust, National Association,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT D-4

--------------------------------------------------------------------------------


 

SCHEDULE A
to
PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT D-5

--------------------------------------------------------------------------------


 

EXHIBIT E
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] SECOND LIEN COPYRIGHT SECURITY AGREEMENT

 

This SECOND LIEN COPYRIGHT SECURITY AGREEMENT, dated as of
[                    ], 20[    ] (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), is made by the
entities identified as grantors on the signature pages hereto (collectively, the
“Grantors”) in favor of Wilmington Trust, National Association, as collateral
agent for the Secured Parties in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”).

 

WHEREAS, the Grantors are party to a Second Lien Pledge and Security Agreement
dated as of August [    ], 2014 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”)
between each of the Grantors and the other grantors party thereto and the
Collateral Agent pursuant to which the Grantors granted a security interest to
the Collateral Agent in the Copyright Collateral (as defined below) and are
required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.                         Defined Terms

 

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

SECTION 2.                         Grant of Security Interest

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following (except to
the extent constituting an Excluded Asset), in each case whether now owned or
existing or hereafter acquired, developed, created or arising and wherever
located (collectively, the “Copyright Collateral”):

 

(a)                                 all United States, and foreign copyrights,
including but not limited to copyrights in software, databases, designs
(including but not limited to industrial designs, Protected Designs within the
meaning of 17 U.S.C. 1301 et. seq. and Community designs), and Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, as well as moral rights, reversionary interests, and termination
rights, and, with respect to any and all of the foregoing: (i) all registrations
and applications therefor including, without limitation, the registrations and
applications listed in Schedule A attached hereto, (ii) all extensions and
renewals thereof, (iii) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (iv) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (v) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world; and

 

EXHIBIT E-1

--------------------------------------------------------------------------------


 

(b)                                 any and all agreements, licenses and
covenants providing for the granting of any exclusive right to such Grantor in
or to any registered Copyright including, without limitation, each agreement
required to be listed in Schedule A attached hereto, and the right to sue or
otherwise recover for past, present and future infringement or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income, payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

 

SECTION 3.                         Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement or the Intercreditor
Agreement, the provisions of the Pledge and Security Agreement or the
Intercreditor Agreement, as applicable, shall control.

 

SECTION 4.                         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTION 5.                         Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

EXHIBIT E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT E-3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

Wilmington Trust, National Association,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT E-4

--------------------------------------------------------------------------------


 

SCHEDULE A
to
COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration
 Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright 
License

 

Name of Licensor

 

Registration Number of 
underlying Copyright

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E-5

--------------------------------------------------------------------------------